 



Exhibit 10.3.9
AMENDMENT NO. 9 TO THE AMENDED AND RESTATED
SYSTEM EQUIPMENT PURCHASE AGREEMENT
     THIS AMENDMENT NO. 9 (this “Amendment” or “Amendment No. 9”) is made and
entered into by and between Cricket Communications, Inc., a Delaware corporation
(“Owner”) and Lucent Technologies Inc., a Delaware corporation (“Vendor”),
collectively (the “Parties”) and is effective as of January 11, 2006 (the
“Amendment No. 9 Effective Date”).
RECITALS
     A. WHEREAS, Owner and Vendor are parties to that certain Amended and
Restated System Equipment Purchase Agreement, dated as of June 30, 2000 (the
“SEPA”), as amended by Amendment No. 1, effective March 22, 2002 (“Amendment
No. 1”), Amendment No. 2, effective March 22, 2002 (“Amendment No. 2”),
Amendment No. 3, effective March 22, 2002 (“Amendment No. 3”), Amendment No. 4,
effective September 10, 2002 (“Amendment No. 4”), the Letter Agreements dated
September 30, 2002 and December 30, 2002 (the “Letter Agreements”), Amendment
No. 5, executed on September 23, 2003 (“Amendment No. 5”), Amendment No. 6
effective February 4, 2004 (“Amendment No. 6”), Amendment No. 7 effective
January 1, 2005 and Amendment No. 8, effective October 1, 2005 (“Amendment
No. 8”); The SEPA, Amendment Nos. 1-8 and the Letter Agreements are collectively
referred to herein as (the “Contract” or “SEPA”).
     B. NOW, THEREFORE, incorporating the Recitals herein, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, Vendor and Owner
agree as follows:
1. EFFECTIVE DATE AND TERM OF AMENDMENT NO. 9
This Amendment shall become effective as of the Amendment No. 9 Effective Date
stated above and shall be coterminous with the SEPA.
2. SCOPE
Except as expressly modified herein, the terms of the SEPA, including all
attachments, shall remain in full force and effect. To the extent there may be
any conflicts as related to the subject matter herein, the documents shall
control and take precedence in following order: (a) this Amendment; (b) the
SEPA; and (c) attachments to the SEPA.
All capitalized terms not otherwise defined herein shall have the same meaning
and effect as in the SEPA.
Page 1 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



3. AGREEMENT MODIFICATIONS
3.1 Scope:
Vendor and Owner desire (a) to confirm their mutual understanding regarding
performance of Integration Services and related prices with respect to the
provision by Vendor of Services related to the Equipment and Software purchases
by Owner under Amendment No. 8, (b) to set forth their agreement regarding EvDO
Optional Software Features and Owner upgrade to 4.0 Modcell voice carriers; and
(c) to amend certain invoicing and payment terms in the Agreement.
3.2 Services included in Amendment No. 8 Prices:
The Parties agree that the Services included in Amendment No. 8 as Engineering
and Installation are as described in Attachments E1 and E2, and specifically
exclude Integration (as described in Attachments A1, A2 and A3) and RF
Optimization (as described in Exhibit G to the Agreement).
3.3 Services included in this Amendment No.9:
Vendor offers the following additional Services from Vendor related to
deployment of EvDO for Owner’s Amendment No. 8 Existing Markets and New Markets.
Where a price is quoted “per Market,” such price is not conditioned on Owner’s
purchase of the Service for any minimum number of Markets unless otherwise
stated.

§   Core Integration Services:

Core Integration Services, including Integration of DO-RNC, Juniper and
Riverstone, plus Low Level Design and Bulk Data Provisioning as defined in the
following Statements of Work:

  •   Attachment A1 — 1xEV-DO Radio Network Controller (RNC) Integration SOW    
•   Attachment A2 — 1xEV-DO L2 Switch Integration SOW     •   Attachment A3 —
1xEV-DO Aggregate Router Integration SOW     •   Attachment A4 — 1xEV-DO Cell
Low Level Design SOW     •   Attachment A5 — 1xEV-DO Bulk Data Provisioning
(BDP) SOW

The above EvDO Core Integration Services shall be priced at [* * *] per MSC;
total price [* * *] for up to [* * *] MSCs in Owner’s Amendment No. 8 Existing
Markets.
Page 2 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



§   BTS Integration Services:

Vendor performance of BTS Integration Services, as defined in the following
Statement of Work, shall consist of DO carrier Integration in Owner’s [* * *]
Markets at the price of [* * *] or [* * *]:

  •   Attachment B — 1xEV-DO Cell Integration Service SOW

Owner may request that BTS Integration Services for one (1) cluster (consisting
of [* * *] of the [* * *] carriers being provided [* * *]) be performed in
Owner’s [* * *] Market [* * *] in lieu of all [* * *] carriers being restricted
to Owner’s [* * *] Market. For any carriers above [* * *] and for all other
Markets, Owner has the option of performing the BTS integration services (“[* *
*] integration”), or purchasing the BTS Integration Services from Vendor at the
price of [* * *].

§   Support Services for [* * *] Integration:

To assist Owner with a smoother transition with respect to Owner’s BTS [* * *]
integration, in those Markets in which Owner elects to perform BTS [* * *]
integration, Vendor offers the following limited (see below) [* * *] integration
support Services. These optional Services will assist Owner with Owner’s BTS [*
* *] integration in the event of unforeseen integration problems, which may
arise in Owner’s initial Markets.
a) Vendor offers and Owner may elect to purchase Vendor’s optional BTS On-Site
Integration Consultancy and BTS Remote Integration Consultancy for Markets in
which Owner [* * *] integration. These Services are highly recommended by Vendor
to be performed prior to Owner’s utilization of Vendor’s BTS [* * *] Integration
Remote Technical Support.

  •   BTS On-Site Integration Consultancy, if purchased by Owner, shall be
provided at [* * *] per week [* * *] per Market.     •   BTS Remote Integration
Consultancy, if purchased by Owner, shall be provided at [* * *] per week for [*
* *] per Market.

BTS On-Site Consultancy (for [* * *]) and BTS Remote Consultancy (for [* * *])
if purchased must be purchased by Owner as a package for [* * *] of Consultancy

  •   Vendor’s BTS On-Site and BTS Remote Integration Consultancy shall be
provided pursuant to the following Statement of Work.

      §      Attachment C — 1xEV-DO Base Station Consultant SOW

Page 3 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



b) Vendor offers and Owner may purchase, Vendor’s optional BTS [* * *]
Integration Remote Technical Support in Markets in which Owner will perform BTS
[* * *] integration. Vendor’s BTS [* * *] Integration Remote Technical Support
shall be provided pursuant to the following Statement of Work.

      §       Attachment D — BTS [* * *] Integration Remote Technical Support
SOW

  •   Provided Owner purchases both Services in a) above for any Market, the
price for that Market for Vendor’s BTS [* * *] Integration Remote Technical
Support shall be [* * *] for [* * *] months of Service.     •   Should Owner not
purchase the Services in a) above for any Market, the price for that Market for
Vendor’s BTS [* * *] Integration Remote Technical Support shall be [* * *] for
[* * *] months of Service.

Vendor shall provide up to [* * *] of Vendor’s Services purchased per a) and b)
above [* * *].
[* * *] Vendor will also provide to Owner appropriate Documentation for [* * *]
integration of the EvDO carriers.
3.4 Integration Services Provided [* * *]
Vendor shall provide to Owner [* * *] Integration related Services in
Section 3.3 above [* * *] as described in Section 3.4.1, provided Owner
purchases such Services as outlined below and further provided Owner awards the
build-out of the System for Owner’s [* * *] Market to Vendor with respect to the
Products and Services offered to Owner under the SEPA. Purchase orders for all
integration Services provided [* * *] (as described in subsection 3.4.1 below,
plus [* * *] of support Services under subsection 3.4.2 below), must be received
by Vendor by [* * *]. Purchase orders for MSC Products and Services for Owner’s
[* * *] market must be received by Vendor by [* * *]. Purchase orders for BTS
Products and Services shall follow as mutually agreed to. Should Owner not
fulfill the obligations in the immediately preceding 2 sentences, Vendor shall
be entitled to immediately [* * *]
3.4.1 Purchases [* * *]
If Owner issues Purchase Orders for the Services in Section 3.3 for the
following by [* * *], Vendor shall provide [* * *] the Services ordered as
described in this Section 3.4.1:

      §       Core Integration Services for up to [* * *] MSCs in Owner’s
Amendment No. 8 Existing Markets.

Page 4 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



§   BTS Integration Services for up to [* * *] carriers for Owner’s [* * *]
Market ([* * *] of which may be for the [* * *] Market instead).

For each of the MSCs for which Owner issues a Purchase Order for the Core
Integration Services by [* * *], Vendor shall provide [* * *] the Services
ordered [* * *] in total value. Vendor shall provide the first [* * *] of BTS
Integration Services as described above to Owner [* * *], provided that the
Purchase Order for such Services is received by [* * *].
3.4.2 Owner’s Option to Purchase:
Owner may also purchase support Services offered per Section 3.3 a) and/or b) as
described above. Should Owner purchase, as offered, support Services in
Section 3.3 a) and/or b) above, Vendor shall provide [* * *] of such purchased
Services [* * *].
3.4.3 Limits on Integration Related Services [* * *]:
Vendor shall not be required to provide [* * *], Services under Section 3.3
above to Owner valued at more than [* * *].
3.5 Additional EvDO Integration Services:
Should Owner decide to purchase EvDO Integration Services above and beyond those
outlined in Section 3.3 above, or above the value of [* * *] in Section 3.4.3
above (of which [* * *] is specifically related to Core Integration Services for
up to [* * *] MSCs in Owner’s Amendment No. 8 Existing Markets), then such
Services shall be priced at the same rates as outlined in Section 3.3 above and
Attachment F.
3.6 Engineering and Installation Services:
Engineering and Installation Services to be performed by Vendor related to the
Equipment and Software purchases by Owner under Amendment No. 8 shall be
performed pursuant to the following Statements of Work:

  •   Attachment E1 — Engineering and Installation MSC Core SOW     •  
Attachment E2 — Engineering and Installation BTS SOW

3.7 Supplemental EvDO Configuration Data
Exhibits 1 and Exhibit 2 attached to this Amendment shall be incorporated into
the SEPA as Exhibit 1 and Exhibit 2 to Attachment C of Amendment No. 8. These
configurations represent those EvDO elements as mutually agreed to by Owner and
Vendor for Owner to deploy EvDO in Amendment No. 8 Existing Markets and New
Markets.
3.8 EvDO Optional Software Features
Page 5 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



3.8.1 EvDO Optional Feature – CY2006
With respect to EvDO Rev 0 Optional Software Features and [* * *] and [* * *]
for multi-blocks, the parties agree that for EvDO Markets launched during [* *
*] on EvDO Rev 0 and CDMA Release 26, Vendor shall make available to Owner the
[* * *] EvDO Optional Features listed below [* * *], provided the features are
activated [* * *]. The EvDO Optional Features are as follows:

          Feature Name   Release   FID
[* * *]
  [* * *]   [* * *]

3.8.2 EvDO Optional Feature – CY2007 and Beyond
For EvDO Markets launched in calendar year 2007 and beyond, Owner shall pay, in
addition to the prices in Amendment No. 8, [* * *] per RNC per year for up to [*
* *] EvDO Rev 0 Optional Features, as defined in the Software Planning Guides,
included as Attachment G. The product roadmap outlined in Attachment G provided
under this clause is provided by Vendor solely to inform Owner of Vendor’s
current plan of record, with respect to any feature not already generally
available, and both parties hereby agree that such information does not form a
commitment of any kind on either party in relation to this Amendment or the
SEPA. Should Owner activate any of the [* * *] features in 3.8.1 above in
calendar year 2007 and beyond, those activated features shall count towards the
[* * *] available under this Section 3.8.2.
3.8.3 EvDO Optional Features [* * *]
Vendor shall provide to Owner the two (2) EvDO Optional Features below for EvDO
Rev 0 and EvDO Rev A [* * *] per Amendment No. 8:

          Feature Name   Release   FID
[* * *]
  [* * *]   [* * *]

3.9 F3 to F4 Growth in Multi-Blocks
For each multi-block site requiring an additional [* * *] for EvDO Rev 0, Vendor
will provide a [* * *] in exchange for the [* * *]. Owner shall be responsible
for de-installation and removal of [* * *]. Should Owner desire Vendor to
perform de-installation Services, Vendor shall do so at the rate of [* * *] per
site. [* * *] to be returned to Vendor shall be comprised of [* * *] and current
[* * *] inclusive of the elements listed in Attachment H.
Should Owner chose not to return the [* * *] to Vendor, then Owner shall pay the
purchase price of [* * *] per unit for each new [* * *] ordered.
Notwithstanding anything contained in this Section 3.9, any combination of i)
exchanging the [* * *] for a [* * *] or ii) purchasing outright the [* * *] for
the special price of [* * *] is limited to a maximum aggregate quantity of 100
new [* * *].
Page 6 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



3.10 Scope and Clarification of Shipment and Invoicing – Section 5.3 of SEPA:
Vendor and Owner desire to confirm their mutual understanding regarding certain
requirements and clarifications around the shipment and invoicing for Products
ordered by Owner. This Section reflects the agreement between the Parties with
respect to each Party’s rights and obligations with respect to shipping and
invoicing for Products. The following Section 5.4 is hereby added to the SEPA.
“5.4 Products Ordered During Periods When Lucent Extends Credit Terms.
In lieu of the provisions of Section 5.3(a) (including subparagraphs (a),
(b) and (c) thereof), the following provisions (plus Sections 5.3(b) and (c)
(not to be confused with the subparagraphs of Section 5.3(a) being replaced))
shall apply during all periods when Vendor is extending [* * *] or other credit
terms to Owner.
(a) Products Ordered Requiring Vendor Installation:
For all Products ordered by Owner for which Vendor will i) perform Installation
Services and ii) first ship such Products to a Lucent staging center (“LSC”)
prior to being shipped to the final Site designated by Owner, Vendor shall
invoice Owner for such Products at the point in time when such Products are
shipped from [* * *]. Notwithstanding the preceding, provided such Products are
ready to ship [* * *] and should the Site not be ready to receive the Products
for installation by the dates agreed to by the Parties due to Owner, Owner’s
Subcontractor, or other third party (other than third parties performing
services or providing products on behalf of Vendor) not completing their
respective obligations as to Site readiness (e.g. Site security or other
pre-installation requirements not being completed by the scheduled date for
installation) by the installation date agreed to by the Parties, then Vendor may
at its option, then invoice Owner for such Products based on the scheduled
installation date. Vendor will use commercially reasonable judgment in
exercising this option.
(b) Products Ordered Not Requiring Vendor Installation:
For all Products ordered by Owner i) not requiring installation by Vendor or ii)
not first shipped to [* * *], but shipped directly from the manufacturing
facility to the Site, Vendor shall invoice Owner when such Products are shipped
from the manufacturing facility.
(c) Non-Recurring Services Invoicing:
Non-recurring Services (e.g. engineering, Installation, Integration,
optimization, or other optional Services offered by Vendor) shall be invoiced,
as the Work is performed, but not more often than monthly unless otherwise
agreed to in the governing statement of work for such Services.
Page 7 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(d) Recurring Services Invoicing:
Recurring Services (e.g. maintenance an support Services such as ARMF, RES,
RS&R, RTSA) shall be invoiced consistent with the provisions of the governing
statement of work for such Services, or, if there are no such governing
provisions, shall be invoiced in advance of the Service being performed.
(e) Payment of Invoices:
Unless otherwise mutually agreed to in a separate written document, Owner shall
pay such undisputed invoices within [* * *] days of the invoice date. Payments
shall be made via electronic funds transfer, per the information provided by
Vendor, such that payment is received by Vendor’s banking institution by the
payment due date.”
3.11 Attachments:
The following Attachments (SOWs and related pricing) are hereby incorporated by
reference herein:
Attachment A1
Attachment A2
Attachment A3
Attachment A4
Attachment A5
Attachment B
Attachment C
Attachment D
Attachment E1
Attachment E2
Attachment F
Attachment G
Attachment H
Exhibit 1
Exhibit 2
Page 8 of 9
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
executed this Amendment No. 9 on the dates set forth below.

                      OWNER   VENDOR
 
                    Cricket Communications, Inc.   Lucent Technologies Inc.
 
                    By:   /s/ Dean M. Luvisa   By:   /s/ Ed L. Rhodes          
               
 
                    Name: Dean Luvisa   Name: Ed L. Rhodes
 
                    Title: CFO   Title: Contract Management Dir.
 
                    Date: 2/16/06   Date: 03/01/06

Page 9 of 9

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

AMENDMENT 9 ATTACHMENT A1
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket’s
1xEV-DO Radio Network Controller
(RNC) Integration
November 10, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

         
Table of Contents
         
1 INTRODUCTION
    3    
Description of Services
    4    
2 1XEV-DO RNC INTEGRATION
    4    
2.1 Elements of Work and Lucent Responsibilities
    4  
2.1.1 Description
    4  
2.1.2 Tasks
    4  
2.1.3 Deliverables
    5  
2.2 Customer Responsibilities
    5  
2.3 Schedule / Timeline
    6  
2.4 Exclusions
    6  
2.5 Assumptions
    7  
2.6 Service-Specific Acceptance
    7    
3 GENERAL TERMS
    8    
3.1 Conditions
    8  
3.2 Change Management
    8  
3.3 Acceptance/Warranty
    8    
4 PRICING SECTION
    9    
4.1 Pricing Notes
    9  
4.2 Pricing
    9  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEVDO
Radio Network Controller (“RNC”) Integration Services by Lucent Technologies
Inc. (“Lucent”) for Cricket Communication, Inc. (“Customer”). Performance of the
Services described in this SOW shall be governed by the terms of that Amended
and Restated System Equipment Purchase Agreement between Lucent and Customer
effective June 30, 2000, as modified by Amendment No. 1 through Amendment No. 9
(the “Agreement”). In the event of a conflict between the terms of the Agreement
and this SOW, the terms of this SOW shall prevail with respect to the subject
matter contained herein. Lucent’s performance of the services described will
begin on a mutually agreed date after acceptance of Customer’s purchase order
and Customer’s completion of any pre-conditions for which Customer will be
responsible, as described in this document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

Description of Services
2 1xEV-DO RNC INTEGRATION
2.1 Elements of Work and Lucent Responsibilities
The services described in this SOW are for the following products only:
1xEV-DO RNC
2.1.1 Description
The 1xEV-DO RNC integration service will design, configure, and test the 1xEV-DO
RNC to ensure 1xEV-DO call processing and Operations, Administration and
Maintenance (OA&M) activities work successfully.
2.1.2 Tasks
The following tasks will be performed with the service.
2.1.2.1 Element Integration

q   Configure the RNC LLD data (i.e. IP addressing and subnet assignments) into
the RNC elements (i.e. Application Processors — APs and Traffic Processors —
TPs)   q   Download and install the 1xEV-DO RNC and base station software for
the “test” cell only.   q   Configure the 1xEV-DO network elements
(RNC) including one test cell via the Element Management System (EMS)

2.1.2.2 Integration Assurance

q   Verify 1xEV-DO elements’ OA&M is operational via EMS from the OMP-FX
including alarms, provisioning and status information

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

q   Audit the RNC for connectivity issues   q   Verify a successful 1xEV-DO
Simple Internet Protocol (SIP) or Mobile IP (MIP) data call from the “test” base
station.

2.1.3 Deliverables

q   Provide a Method of Procedure (MOP)/exit criteria document describing the
process for the service as well as testing. Customer must sign off on the
document once service is considered complete.   q   Provide a 1xEV-DO Customer
Network Design Document (CNDD) after the RNC LLD is completed providing the
following information:

•   An executive summary, which briefly describes and summarizes the designed
1xEV-DO RNC

•   A Network Diagram that depicts the 1X EV-DO RNC network

•   Detailed design on the 1xEV-DO RNC on the following topics:

  Ø   Complete IP addressing (subnet size, private versus public, gateway)     Ø
  Port Assignments     Ø   VLAN information     Ø   STP information     Ø   NTP
and SNMP information     Ø   NMS information     Ø   General information     Ø  
Customer network demarcation connection

2.2 Customer Responsibilities

q   Provide a contact to complete the RNC LLD questionnaire with 100% of the
data needed and return to Lucent 3 weeks before the start of RNC integration   q
  Provide a contact to complete the RNC entrance criteria checklist and return
to Lucent 2 weeks before the start of RNC integration   q   Provide physical
access with the appropriate login/password as well as security permissions to
the 1xEV-DO RNC as well as the OMP-FX   q   Provide office space and facilities
(desk, telephone, modem access line and fax machine) for Lucent use   q  
Ownership of non-Lucent equipment provided in the solution such as routers,
switches, PDSNs, HAs, etc. This equipment must be provisioned to support 1xEV-DO
functionality prior to Lucent arriving to perform the RNC integration

5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

q   Establishing connectivity to a “test” cell to be used for call processing
testing   q   Providing 1xEV-DO access terminals to place test calls   q  
Responsible for monitoring and maintaining the 1X-EVDO RNC network immediately
following the acceptance of the 1X-EVDO RNC

2.3 Schedule / Timeline

q   Customer and Lucent will mutually agree in advance on project schedules or
start date before commencement of work.   q   Lucent personnel will begin work
after acceptance of Customer’s purchase order and Customer’s completion of any
pre-conditions for which Customer is responsible under this SOW.   q   Provision
of the service is subject to a minimum lead-time of 4 weeks after purchase order
acceptance. After purchase order acceptance, Lucent will propose a specific
schedule for Customer’s concurrence. If the parties have not agreed upon another
delivery timetable within 2 weeks from acceptance of the purchase order, then
the service will be delivered according to the schedule proposed by Lucent.

2.4 Exclusions

q   Once the customer has signed off the design, any changes to the design will
be treated as new requests for services and be governed by the change control
section in this SOW   q   The design of the OA&M network (i.e. OMP-FX to NOC) is
not part of the RNC LLD design   q   Although this service does not include
network security assessment, the design includes the security embedded in the
RNC product. If a solution security assessment and design is needed, separate
security services must be purchased   q   The design does not include any other
elements included in the 1xEV-DO data network (e.g., Aggregate Routers = ARs,
switches, PDSNs, HAs, backhaul or transport network elements, firewalls, AAA,
DHCP, DNS, LNS). An additional design service may be purchased for these
elements from Lucent   q   This service does not perform the design for cell
growth. The 1xEV-DO RNC Integration with Cell Design service should be purchased
to perform cell design with RNC integration. In addition, the 1xEV-DO Bulk Data
Provisioning (BDP) service needs to be purchased to implement the cell design

6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

2.5 Assumptions

q   Training of customer staff is not included within this SOW   q   The RNC LLD
will be performed once. Therefore, it is crucial the customer provides 100% of
the data in the design worksheet 3 weeks before the start of the RNC
integration. If 100% of the data is not received, then the customer either
agrees to delay the integration until all of the data is received or pays
additional fees to add the late data. In addition, revisions to the design
worksheet after it has been received by Lucent will require additional fees.
Lucent will not add or revise the design data once the completed design
worksheet is received until additional POs are received.   q   The RNC LLD is
performed based on the data in the design worksheet. Growth of cells will be
treated as a separate service.   q   Assume purchase of Low Level Design Service
as provided under separate Scope of Work.

2.6 Service-Specific Acceptance
Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer’s actual acceptance; or (3) Customer’s use of the Services, the
result of the Services or any deliverable, whether or not the use is
revenue-generating.
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.
3.1 Conditions

q   Lucent reserves the right to determine which personnel to assign to perform
Services. Lucent personnel shall at all times be subject to the employment
conditions of Lucent and not those of Customer. If Lucent personnel are present
on Customer’s premises, those Lucent personnel shall respect Customer’s on-site
conditions.   q   Lucent may use proprietary tools and software for providing
this service. The stated price does not include the sale, licensing or transfer
of such tools to Customer.   q   All work will be performed during normal
business hours – 8 AM to 5 PM, local time, Monday through Friday — unless
different working hours/schedule have been specified elsewhere in the SOW.

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
3.3 Acceptance/Warranty
Customer’s acceptance of Services shall be deemed to occur as Services are
performed. Lucent warrants that at the time of Performance, Services will be
performed in a workmanlike manner and in accordance with good industry practice
in the community in which Services are performed. If Services performed by
Lucent prove not to have been so performed, and if Customer notifies Lucent to
that effect within 30 calendar days commencing on the date of the performance of
the Service giving rise to the claim, Lucent, at its option, either will correct
all confirmed defects or
8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



     
 
  (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

deficiencies in the performance of the Services or render a pro-rated credit for
the defective or non-conforming portion of the Services based upon the original
change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.
4 Pricing Section
4.1 Pricing Notes

q   q   All prices are in $US, unless stated otherwise.

4.2 Pricing
Per Attachment F to Amendment No. 9
9
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A1_EVDO RNC Int-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

AMENDMENT NO. 9 ATTACHMENT A2
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket’s
1xEV-DO L2 Switch Integration
November 4, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1 Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

                          Table of Contents                           1  
INTRODUCTION     3  
 
                        Description of Services   4
 
                        2   1XEV-DO L2 SWITCH INTEGRATION     4  
 
                       
 
  2.1           Elements of Work and Lucent Responsibilities   4
 
        2.1.1     Description     4  
 
        2.1.2     Tasks     4  
 
        2.1.3     Deliverables     5  
 
  2.2           Customer Responsibilities   6
 
  2.3           Schedule / Timeline   7
 
  2.4           Exclusions   7
 
  2.5           Assumptions   8
 
  2.6           Service-Specific Acceptance   8
 
                        3   GENERAL TERMS     8  
 
                       
 
  3.1           Conditions   8
 
  3.2           Change Management   9
 
  3.3           Warranty   9
 
                        4   PRICING SECTION     10  
 
                       
 
  4.1           Pricing Notes   10
 
  4.2           Pricing   10

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEVDO
Layer 2 (“L2”) Switch Integration Services by Lucent Technologies Inc.
(“Lucent”) for Cricket Communication, Inc. (“Customer”). Performance of the
Services described in this SOW shall be governed by the terms of that Amended
and Restated System Equipment Purchase Agreement between Lucent and Customer
effective June 30, 2000, as modified by Amendment No. 1 through Amendment No. 9
(the “Agreement”). In the event of a conflict between the terms of the Agreement
and this SOW, the terms of this SOW shall prevail with respect to the subject
matter contained herein. Lucent’s performance of the services described will
begin on a mutually agreed date after acceptance of Customer’s purchase order
and Customer’s completion of any pre-conditions for which Customer will be
responsible, as described in this document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

Description of Services
2 1xEV-DO L2 Switch Integration
2.1 Elements of Work and Lucent Responsibilities
The services described in this SOW are for the following products only:
[***]
2.1.1 Description
The 1xEV-DO L2 switch integration is a service under where Lucent will design
and integrate a pair of L2 switches in order to support 1xEV-DO functionality.
2.1.2 Tasks
The following tasks will be performed with the service.
2.1.2.1 Low Level Design (LLD)
The LLD designs the L2 switches for the most efficient operation. The design
will include:

q   Send a design questionnaire soliciting the appropriate data to complete the
LLD.

q   Determine the Virtual Local Area Network (VLAN) assignments

q   Determine the physical I/O cards location on the L2 switches

q   Determine the slot/port connectivity for each 1xEV-DO network element
connecting to the L2 switch

q   Determine the appropriate IP addresses needed to support 1xEV-DO

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

q   Determine the trunk configuration between the L2 switches

q   Determine the Spanning Tree Protocols (STP) details, if needed

q   Determine the L2 switch basic system parameters such as host name,
management IP address, login and telnet passwords

q   Determine the Network Time Protocol (NTP) and Simple Network Management
Protocol (SNMP) configuration details

q   Determine the appropriate connectivity of the L2 switches with the Network
Management System (NMS).

2.1.2.2 Element Integration

q   Verify the L2 switches are functional from a hardware perspective

q   Load the most recent software into the L2 switches

q   Configure the routers based on the data supplied by the customer in the
design worksheet

2.1.2.3 Integration Assurance

q   Verify the connectivity between the L2 switches

q   Verify the connectivity between the L2 switches and Aggregation Routers
(ARs)

q   Verify the connectivity between the L2 switches and 1xEV-DO Radio Network
Controller (RNC)

q   Verify NTP and SNMP configuration (if applicable)

q   Work with the customer to test a basic level of Operations, Administration
and Maintenance (OA&M) functionality.

2.1.3 Deliverables
5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

q   Provide a Method of Procedure (MOP)/exit criteria document describing the
process for the service as well as testing. Customer must sign off on the
document once service is considered complete.

q   Provide a 1xEV-DO L2 Switch Customer Network Design Document (CNDD) after
the LLD is completed providing the following information:

•   An executive summary, which briefly describes and summarizes the designed L2
switch network   •   A Network Diagram that depicts the L2 switches   •  
Detailed design on the L2 switches on the following topics:

Ø   IP addressing   Ø   Port Assignments   Ø   VLAN information   Ø   Trunk
information   Ø   STP information   Ø   NTP and SNMP information   Ø   NMS
information   Ø   General information   Ø   Customer network demarcation
connection

2.2 Customer Responsibilities

q   Start date when the L2 switch service can be performed

q   Installation and turn up of the L2 switches

q   Physical access to the area in which the L2 switches will be located

q   System Administrator and Network Engineer (or equivalent resource authorized
by Customer) to work with Lucent on the testing of the network, OA&M network and
L2 switch to ER and MSC

q   Configuration of network between the ARs and L2 switches as well as L2
switches and MSC, if not directly connected

q   Configuration of the OA&M network used to monitor and configure the L2
switches

6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

q   Customer resource to complete the design questionnaire and work with the
assigned Lucent design engineer and Customer Program Manager to return the
questionnaire to Lucent, minimally, 5 weeks prior to scheduled integration

q   System Administrator and Network Engineer (or equivalent resource authorized
by Customer) to review and sign off that the integration and testing steps in
the Lucent Technologies provided MOP and Exit Criteria are a satisfactory
description of the service that will be performed as stated in this SOW

2.3 Schedule / Timeline

q   Customer and Lucent will mutually agree in advance on project schedules or
start date before commencement of work.

q   Lucent personnel will begin work after acceptance of Customer’s purchase
order and Customer’s completion of any pre-conditions for which Customer is
responsible under this SOW.

q   Provision of the service is subject to a minimum lead-time of 4 weeks after
purchase order acceptance. After purchase order acceptance, Lucent will propose
a specific schedule for Customer’s concurrence. If the parties have not agreed
upon another delivery timetable within 2 weeks from acceptance of the purchase
order, then the service will be delivered according to the schedule proposed by
Lucent.

2.4 Exclusions

q   The customer will have to resolve issues if the L2 switch is not functional.
Lucent will assist in the identification and isolation of an issue but does not
own the resolution.

q   Once the design has been signed off by the customer, any changes to the
design will require additional services to modify the design

q   Lucent will only be responsible for the verification of connectivity to the
ARs and 1xEV-DO RNC. Lucent is not be responsible for resolving error conditions
on the network.

q   The service will configure the L2 switches to interface with the appropriate
NMS ([***] NMS). A separate service is available to integrate the NMS platform.

q   This service when purchased as a standalone service will only provide a SDD.
When Lucent is performing an end-to-end deployment, the SDD information will be
contained in

7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

    a 1xEV-DO Customer Network Design Document (CNDD).

2.5 Assumptions

q   Training of customer staff is not included within this SOW

q   The LLD will be performed once. Therefore, it is crucial the customer
provides 100% of the data in the design worksheet 5 weeks before the start of
the L2 switch integration. If 100% of the data is not received, then the
customer either agrees to delay the integration until all of the data is
received or pays additional fees to add the late data. In addition, revisions to
the design worksheet after it has been received by Lucent will require
additional fees. Lucent will not add or revise the design data in the routers
once the completed design worksheet is received until additional POs are
received.

q   The LLD is performed based on the data in the design worksheet. Growth will
be treated as a separate service.

q   Assumes the purchase of the Low Level Design service as provided under
separate Scope of Work

2.6 Service-Specific Acceptance
Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer’s actual acceptance; or (3) Customer’s use of the Services, the
result of the Services or any deliverable, whether or not the use is
revenue-generating.
3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.
3.1 Conditions

q   Lucent reserves the right to determine which personnel to assign to perform
Services. Lucent personnel shall at all times be subject to the employment
conditions of Lucent and

8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

    not those of Customer. If Lucent personnel are present on Customer’s
premises, those Lucent personnel shall respect Customer’s on-site conditions.

q   Lucent may use proprietary tools and software for providing this service.
The stated price does not include the sale, licensing or transfer of such tools
to Customer.

q   All work will be performed during normal business hours – 8 AM to 5 PM,
local time, Monday through Friday — unless different working hours/schedule have
been specified elsewhere in the SOW.

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
3.3 Warranty
Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-
9
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06000044A1    

INFRINGEMENT OF ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD
PARTY. THIS WARRANTY BEGINS IMMEDIATELY UPON COMPLETION OF THE SERVICES AND IS
CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR ANY CLAIM THAT THE SERVICES DO NOT
COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO NOT SATISFY THE ABOVE WARRANTY.
LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE CORRECTIONS OR GIVE A CREDIT AS SET
FORTH ABOVE IN THIS WARRANTY.
4 Pricing Section
4.1 Pricing Notes

q    

q   All prices are in $US, unless stated otherwise.

4.2 Pricing
Per Attachment F to Amendment No. 9
10
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A2_EVDO L2 Switch(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

AMENDMENT NO. 9 ATTACHMENT A3
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket’s
1xEV-DO Aggregate Router Integration
November 4, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

                          Table of Contents                         1  
INTRODUCTION     3  
 
                        Description of Services   4
 
                        2   1XEV-DO AR INTEGRATION     4  
 
                       
 
  2.1           Elements of Work and Lucent Responsibilities   4
 
        2.1.1     Description     4  
 
        2.1.2     Tasks     4  
 
        2.1.3     Deliverables     6  
 
  2.2           Customer Responsibilities   7
 
  2.3           Schedule / Timeline   7
 
  2.4           Exclusions   8
 
  2.5           Assumptions   8
 
  2.6           Service-Specific Acceptance   9
 
                        3   GENERAL TERMS     9  
 
                       
 
  3.1           Conditions   9
 
  3.2           Change Management   10
 
  3.3           Warranty   10
 
                        4   PRICING SECTION     11  
 
                       
 
  4.1           Pricing Notes   11
 
  4.2           Pricing   11

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEVDO
Aggregate Router (“AR”) Integration Services by Lucent Technologies Inc.
(“Lucent”) for Cricket Communication, Inc. (“Customer”). Performance of the
Services described in this SOW shall be governed by the terms of that Amended
and Restated System Equipment Purchase Agreement between Lucent and Customer
effective June 30, 2000, as modified by Amendment No. 1 through Amendment No. 9
(the “Agreement”). In the event of a conflict between the terms of the Agreement
and this SOW, the terms of this SOW shall prevail with respect to the subject
matter contained herein. Lucent’s performance of the services described will
begin on a mutually agreed date after acceptance of Customer’s purchase order
and Customer’s completion of any pre-conditions for which Customer will be
responsible, as described in this document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

Description of Services
2 1xEV-DO AR INTEGRATION
2.1 Elements of Work and Lucent Responsibilities
The services described in this SOW are for the following products only:
[***]
2.1.1 Description
The 1xEV-DO AR integration is a service under where Lucent will design and
integrate a pair of 1xEV-DO ARs in order to support the 1xEV-DO functionality.
2.1.2 Tasks
The following tasks will be performed with the service.
2.1.2.1 Low Level Design (LLD)
The LLD designs the ARs for the most efficient operation. The design will
include:

q   Send a design questionnaire soliciting the appropriate data to complete the
LLD.

q   Determine the physical locations of interconnection between the ARs, ARs to
cell network, ARs to Layer 2 Switches (L2), and ARs the Operations,
Administration and Maintenance (OA&M) network

q   Determine the Quality of Service (QOS) parameters

q   Determine the Virtual Local Area Network (VLAN) assignments

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

q   Determine the configuration details of routers redundancy protocols such as
Virtual Router Redundancy Protocol (VRRP) or Hot Standy Router Protocol (HSRP),
whichever applicable

q   Determine the appropriate routing protocol (if necessary) such as Border
Gateway Protocol (BGP), and Open Shortest Path First (OSPF) based on the
customer implementation and network requirements

q   Determine the cell sites to the routers mapping at the individual T1 level

q   If applicable, determine the appropriate cell sites to router mapping to
support the Multi-Router Automatic Protection Switching (MR-APS) or
intra-chassis APS configuration for OC-3 or OC-12 interface

q   Determine the necessary configuration information to support the redundant
Aggregate Routers architecture based on customer requirements

q   Determine the appropriate Simple Network Management Protocol (SNMP), and
Network Time Protocol (NTP) configuration

q   Determine the general system parameters such as hostname, login and telnet
passwords

2.1.2.2 Element Integration

q   Verify the routers are functional from a hardware perspective

q   Configure the routers based on the data supplied by the customer in the
design worksheet

2.1.2.3 Integration Assurance

q   Verify the connectivity between the AR and each 1xEV-DO Radio Network
Controller (RNC) Application Processor (AP) for both ARs

q   Verify the connectivity for all T1s between the AR and the DACS for both ARs

q   Verify connectivity between the ARs and ONE test base station (i.e. cell)

5
Lucent Proprietary and Confidential
Copyright© 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

q   Verify connectivity between the AR and access routers for both ARs (if
applicable)

q   Verify Open Shortest Path First (OSPF) configuration between the ARs (if
applicable)

q   Verify connectivity on the redundant links between the ARs

q   Load and verify Border Gateway Protocol (BGP) between the AR and the access
routers for both ARs

q   Verify VRRP or HSRP configuration between the ERs.

q   Verify NTP and SNMP configuration (if applicable)

q   Verify the Multi-Router (MR-APS) configuration between the ARs and the DACS

q   Work with the customer to test a basic level of Operations, Administration
and Maintenance (OA&M) functionality.

2.1.3 Deliverables

q   Provide a Method of Procedure (MOP)/exit criteria document describing the
process for the service as well as testing. Customer must sign off on the
document once service is considered complete.

q   Provide a section in the Customer Network Design Document (CNDD) after the
LLD is completed providing the following information:

•   An executive summary, which briefly describes and summarizes the designed AR
network   •   A Network Diagram that depicts the ARs   •   Detailed design on
the ARs on the following topics:

  Ø   IP addressing     Ø   Port Assignments     Ø   VLAN information     Ø  
QOS parameters     Ø   VRRP or HSRP information     Ø   BGP and/or OSPF
information     Ø   Cell to router mapping     Ø   NTP and SNMP information

6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

Ø   Multi-Router APS information   Ø   NMS information   Ø   General system
information   Ø   Customer network demarcation connection

2.2 Customer Responsibilities

q   Start date when the AR service can be performed

q   Installation and turn up of the ARs

q   Physical access to the area in which the ARs will be located

q   System Administrator and Network Engineer (or equivalent resource authorized
by Customer) to work with Lucent on the testing of the T1 network, OA&M network
and AR to cell and Layer 2 Switches

q   Configuration of T1 network including the DACS and other equipment
interconnecting to the ARs

q   Configuration of the switches or other equipment (if applicable)
interconnecting to the ARs

q   Configuration of the OA&M network used to monitor and configure the ARs

q   Customer resource to complete the design questionnaire and work with the
assigned Lucent design engineer and Customer Program Manager to return the
questionnaire to Lucent, minimally, 5 weeks prior to scheduled integration

q   System Administrator and Network Engineer (or equivalent resource authorized
by Customer) to review and sign off that the integration and testing steps in
the Lucent Technologies provided MOP and Exit Criteria are a satisfactory
description of the service that will be performed as stated in this SOW

2.3 Schedule / Timeline

q   Customer and Lucent will mutually agree in advance on project schedules or
start date before commencement of work.

q   Lucent personnel will begin work after acceptance of Customer’s purchase
order and

7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

    Customer’s completion of any pre-conditions for which Customer is
responsible under this SOW.

q   Provision of the service is subject to a minimum lead-time of 4 weeks after
purchase order acceptance. After purchase order acceptance, Lucent will propose
a specific schedule for Customer’s concurrence. If the parties have not agreed
upon another delivery timetable within 2 weeks from acceptance of the purchase
order, then the service will be delivered according to the schedule proposed by
Lucent.

2.4 Exclusions

q   The customer will have to resolve issues if the router is not functional.
Lucent will assist in the identification and isolation of an issue but does not
own the resolution.

q   Lucent will only be responsible for the verification of connectivity to the
T1 network. Lucent is not be responsible for resolving error conditions on the
T1s or integration of facilities. Lucent will only test the T1s, which are
available at the time of AR integration.

q   Once the design has been signed off by the customer, any changes to the
design will require additional services to modify the design

q   Lucent will only be responsible for the verification of connectivity to the
T1 network. Lucent is not be responsible for resolving error conditions on the
T1s or integration of facilities. Lucent will only test the T1s, which are
available at the time of ER integration.

q   The service will configure the ERs to interface with the appropriate Network
Management System (NMS) ([***] NMS). A separate service is available to
integrate the NMS platform.

q   A 1xEV-DO Aggregate Routers Design Document (ARDD) will be provided if CNDD
doesn’t exist in that market.

q   Assumes purchase of Low Level Design Service as provided in separate Scope
of Work.

2.5 Assumptions

q   Training of customer staff is not included within this SOW

q   The LLD will be performed once. Therefore, it is crucial the customer
provides 100% of

8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

    the data in the design worksheet 5 weeks before the start of the dual router
integration. If 100% of the data is not received, then the customer either
agrees to delay the dual router integration until all of the data is received or
pays additional fees to add the late data. In addition, revisions to the design
worksheet after it has been received by Lucent will require additional fees.
Lucent will not add or revise the design data in the routers once the completed
design worksheet is received until additional POs are received.

q   The LLD is performed based on the number of base stations supplied in the
design worksheet. Growth of base stations to the routers will be treated as a
separate service.

2.6 Service-Specific Acceptance
Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer’s actual acceptance; or (3) Customer’s use of the Services, the
result of the Services or any deliverable, whether or not the use is
revenue-generating.
3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.
3.1 Conditions

q   Lucent reserves the right to determine which personnel to assign to perform
Services. Lucent personnel shall at all times be subject to the employment
conditions of Lucent and not those of Customer. If Lucent personnel are present
on Customer’s premises, those Lucent personnel shall respect Customer’s on-site
conditions.

q   Lucent may use proprietary tools and software for providing this service.
The stated price does not include the sale, licensing or transfer of such tools
to Customer.

q   All work will be performed during normal business hours — 8 AM to 5 PM,
local time, Monday through Friday — unless different working hours/schedule have
been specified elsewhere in the SOW.

9
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
  STARS #: MWS-06-000044A1    

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
3.3 Warranty
Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.
10
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

         
Cricket — 1XEV-DO
      STARS #: MWS-06-000044A1

     
4
  Pricing Section
 
   
4.1
  Pricing Notes
 
   
q
   
 
   
q
  All prices are in $US, unless stated otherwise.
 
   
4.2
  Pricing

Per Attachment F to Amendment No. 9
11
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A3_EVDO AR(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

AMENDMENT NO. 9 ATTACHMENT A4
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket’s
1xEV-DO Cell Low Level Design
November 10, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

Table of Contents

         
1  INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2   1XEV-DO CELL LOW LEVEL DESIGN (LLD) SERVICE
    4  
 
       
2.1   Elements of Work and Lucent Responsibilities
    4  
2.1.1  Description
    4  
2.1.2  Tasks
    4  
2.1.3  Deliverables
    5  
2.2  Customer Responsibilities
    5  
2.3  Schedule / Timeline
    5  
2.4   Exclusions
    6  
2.5   Assumptions
    6  
2.6   Service-Specific Acceptance
    6  
 
       
3  GENERAL TERMS
    7  
 
       
3.1   Conditions
    7  
3.2   Change Management
    7  
3.3   Acceptance/Warranty
    7  
 
       
4   PRICING SECTION
    8  
 
       
4.1   Pricing Notes
    8  
4.2   Pricing
    8  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEVDO
Cell Low Level Design (LLD) by Lucent Technologies Inc. (“Lucent”) for Cricket
Communication, Inc. (“Customer”). Performance of the Services described in this
SOW shall be governed by the terms of that Amended and Restated System Equipment
Purchase Agreement between Lucent and Customer effective June 30, 2000, as
modified by Amendment No. 1 through Amendment No. 9 (the “Agreement”). In the
event of a conflict between the terms of the Agreement and this SOW, the terms
of this SOW shall prevail with respect to the subject matter contained herein.
Lucent’s performance of the services described will begin on a mutually agreed
date after acceptance of Customer’s purchase order and Customer’s completion of
any pre-conditions for which Customer will be responsible, as described in this
document.
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

Description of Services

2   1xEV-DO Cell Low Level Design (LLD) Service

2.1   Elements of Work and Lucent Responsibilities

The services described in this SOW are for the following products only:
1xEV-DO Cell

2.1.1   Description

The 1xEV-DO Cell Low Level Design service will design the 1xEV-DO cell to ensure
1xEV-DO call processing and Operations, Administration and Maintenance (OA&M)
activities work successfully. This service also includes designing the system
for cell growth.

2.1.2   Tasks

The following tasks will be performed with the service.
The LLD designs the cells for the most efficient operation. The design will
include:

q   Send a design questionnaire soliciting the appropriate data to complete the
LLD

q   Determine the physical locations of interconnection between the RNC and the
Layer 2 Switches or aggregate router (AR) for the cell backhaul network, the RNC
and OMP-FX network for OA&M functionality and the RNC to router for the
transport network (i.e. Packet Data Service Node – PDSN, Home Agent – HA)

q   Determine the IP addressing and subnet assignments for the RNC internal and
external networks

q   Determine the IP addressing and subnet assignments for each base station.

q   Determine the Virtual Local Area Network (VLAN) assignments

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

q   Determine the base station to RNC Application Processor (AP) assignments

2.1.3   Deliverables

q   Provide a 1xEV-DO Customer Network Design Document (CNDD) after the LLD is
completed providing the following information:

•   An executive summary, which briefly describes and summarizes the designed
1xEV-DO network

•   Detailed design on the 1xEV-DO RAN on the following topics:

  Ø   Complete IP addressing (subnet size, private versus public, gateway)     Ø
  Port Assignments     Ø   VLAN information     Ø   Base station to AP
assignments     Ø   STP information     Ø   NTP and SNMP information     Ø   NMS
information     Ø   General information     Ø   Customer network demarcation
connection

2.2   Customer Responsibilities

q   Provide three contacts (IP engineer, cell engineer and RF engineer) to
complete the LLD questionnaire with 100% of the data needed and return to Lucent
5 weeks (for an average system of 200 cells or less) before the start of RNC
integration

q   Provide physical access with the appropriate login/password as well as
security permissions to the 1xEV-DO RNC as well as the OMP-FX

2.3   Schedule / Timeline

q   Customer and Lucent will mutually agree in advance on project schedules or
start date before commencement of work.

q   Lucent personnel will begin work after acceptance of Customer’s purchase
order and Customer’s completion of any pre-conditions for which Customer is
responsible under this SOW.

q   Provision of the service is subject to a minimum lead-time of 4 weeks after
purchase order acceptance. After purchase order acceptance, Lucent will propose
a specific

5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

  schedule for Customer’s concurrence. If the parties have not agreed upon
another delivery timetable within 2 weeks from acceptance of the purchase order,
then the service will be delivered according to the schedule proposed by Lucent.

2.4   Exclusions

q   Once the customer has signed off the design, any changes to the design will
be treated as new requests for services and be governed by the change control
section in this SOW. Therefore, any late cells (data not received), additional
cells (new cells) or changes to the LLD questionnaire after it has been returned
to Lucent will be treated as new requests for services.

q   The design of the OA&M network (i.e. OMP-FX to NOC) is not part of this
low-level design

q   Although this service does not include network security assessment, the
design includes the security embedded in the RNC product. If a solution security
assessment and design is needed, separate security services must be purchased

q   The design does not include any other elements included in the 1xEV-DO data
network (e.g., ARs, switches, PDSNs, HAs, backhaul or transport network
elements, firewalls, AAA, DHCP, DNS, LNS). An additional design service may be
purchased for these elements from Lucent

q   This service does not implement the design for cells. The 1xEV-DO Bulk Data
Provisioning (BDP) service, if purchased, will implement the cell design

2.5   Assumptions

q   Training of customer staff is not included within this SOW

q   The LLD will be performed once. Therefore, it is crucial the customer
provides 100% of the data in the design worksheet 5 weeks for an average market
size before the start of the RNC integration. If 100% of the data is not
received, then the customer either agrees to delay the integration until all of
the data is received or pays additional fees to add the late data. In addition,
revisions to the design worksheet after it has been received by Lucent will
require additional fees. Lucent will not add or revise the design once the
completed design worksheet is received until additional POs are received.

q   The LLD is performed based on the data in the design worksheet. Growth will
be treated as a separate service

2.6   Service-Specific Acceptance

Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in
6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

this SOW. Services shall be deemed accepted on the earliest of: (1) the passage
of ten days with no notice of non-conformance; (2) Customer’s actual acceptance;
or (3) Customer’s use of the Services, the result of the Services or any
deliverable, whether or not the use is revenue-generating.

3   General terms

Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.

3.1   Conditions

q   Lucent reserves the right to determine which personnel to assign to perform
Services. Lucent personnel shall at all times be subject to the employment
conditions of Lucent and not those of Customer. If Lucent personnel are present
on Customer’s premises, those Lucent personnel shall respect Customer’s on-site
conditions.

q   Lucent may use proprietary tools and software for providing this service.
The stated price does not include the sale, licensing or transfer of such tools
to Customer.

q   All work will be performed during normal business hours – 8 AM to 5 PM,
local time, Monday through Friday — unless different working hours/schedule have
been specified elsewhere in the SOW.

3.2   Change Management

The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.

3.3   Acceptance/Warranty

Customer’s acceptance of Services shall be deemed to occur as Services are
performed. Lucent warrants that at the time of Performance, Services will be
performed in a workmanlike manner
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

     
Cricket — Albuquerque — 1XEV-DO
  STARS #: MWS-06-000044-A1

and in accordance with good industry practice in the community in which Services
are performed. If Services performed by Lucent prove not to have been so
performed, and if Customer notifies Lucent to that effect within 30 calendar
days commencing on the date of the performance of the Service giving rise to the
claim, Lucent, at its option, either will correct all confirmed defects or
deficiencies in the performance of the Services or render a pro-rated credit for
the defective or non-conforming portion of the Services based upon the original
change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.

4   Pricing Section

4.1   Pricing Notes

q  

q   All prices are in $US, unless stated otherwise.

4.2   Pricing

Per Attachment F to Amendment No. 9
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A4_EVDO LLD-111105(1-11-06)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
AMENDMENT NO. 9 ATTACHMENT A5
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket’s
1xEV-DO Bulk Data Provisioning (BDP)
November 4, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
Table of Contents

         
1 INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2 1XEV-DO BDP
    4  
 
       
2.1 Elements of Work and Lucent Responsibilities
    4  
2.1.1 Description
    4  
2.1.2 Tasks
    4  
2.1.3 Deliverables
    5  
2.2 Customer Responsibilities
    5  
2.3 Schedule / Timeline
    5  
2.4 Exclusions
    5  
2.5 Assumptions
    6  
2.6 Service-Specific Acceptance
    6  
 
       
3 GENERAL TERMS
    6  
3.1 Conditions
    6  
3.2 Change Management
    7  
3.3 Warranty
    7  
 
       
4 PRICING SECTION
    8  
4.1 Pricing Notes
    8  
4.2 Pricing
    8  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEVDO
Bulk Data Provisioning (“BDP”) Services by Lucent Technologies Inc. (“Lucent”)
for Cricket Communication, Inc. (“Customer”). Performance of the Services
described in this SOW shall be governed by the terms of that Amended and
Restated System Equipment Purchase Agreement between Lucent and Customer
effective June 30, 2000, as modified by Amendment No. 1 through Amendment No. 9
(the “Agreement”). In the event of a conflict between the terms of the Agreement
and this SOW, the terms of this SOW shall prevail with respect to the subject
matter contained herein. Lucent’s performance of the services described will
begin on a mutually agreed date after acceptance of Customer’s purchase order
and Customer’s completion of any pre-conditions for which Customer will be
responsible, as described in this document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
Description of Services
2 1xEV-DO BDP
2.1 Elements of Work and Lucent Responsibilities
The services described in this SOW are for the following products only:
1xEV-DO
2.1.1 Description
The 1xEV-DO BDP service provides an effective method of loading cell
configuration data parameters, Radio Frequency (RF) translations and cell site
Neighbor List (NL) information into the Radio Network Controller (RNC).
2.1.2 Tasks
The following tasks will be performed with the service.

     
q
  Send a BDP questionnaire soliciting the appropriate data to complete the BDP
 
   
q
  Hold periodic conference calls with the customer to discuss and obtain the
correct data within the questionnaire to complete the BDP scripts
 
   
q
  Build the BDP scripts for execution. Scripts may include one or more of the
following data depending upon the work involved:

  •   Cell configuration data for the equipage and operating parameters used by
1xEV-DO modcells     •   Lucent recommended and default RF translations
parameters documented in the 1XEV-DO RF Translations Application Notes or those
specified by the customer     •   Customer provided RF NL information

     
q
  Execute the BDP scripts on the OMP-FX

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
2.1.3 Deliverables

     
q
  BDP questionnaire to obtain the necessary data to build the information
 
   
q
  An excel spreadsheet documenting all the RNC/cell/RF information. The
spreadsheet is resident within the 1xEV-DO Customer Network Design Document
(CNDD)

2.2 Customer Responsibilities

     
q
  Providing three points of contacts (Switch Technicians, Cell Engineer and RF
engineer) to complete the BDP questionnaire with 100% of the data needed. The
points of contact must be identified and data provided to Lucent no latter than
3 weeks (for an average system of 200 cells or less) prior to the scheduled
start of the BDP service.
 
   
q
  Notifying Lucent of a start date for which the BDP scripts will be needed
(i.e. 1xEV-DO Radio Network Controller (RNC) integration date, cell integration
or RF neighbor update start date)
 
   
q
  Providing Lucent with remote access with the appropriate login/password and
security permissions to the 1xEV-DO RNC and the OMP-FX.

2.3 Schedule / Timeline

     
q
  Customer and Lucent will mutually agree in advance on project schedules or
start date before commencement of work.
 
   
q
  Lucent personnel will begin work after acceptance of Customer’s purchase order
and Customer’s completion of any pre-conditions for which Customer is
responsible under this SOW.
 
   
q
  Provision of the service is subject to a minimum lead-time of 4 weeks after
purchase order acceptance. After purchase order acceptance, Lucent will propose
a specific schedule for Customer’s concurrence. If the parties have not agreed
upon another delivery timetable within 2 weeks from acceptance of the purchase
order, then the service will be delivered according to the schedule proposed by
Lucent.

2.4 Exclusions

     
q
  Once the BDP questionnaire has been signed off by the customer, any changes to
the BDP work will require additional services
 
   
q
  Validity and accuracy of neighbor list information is only guaranteed when
Lucent Technologies performs RF Optimization service under a separate Statement
of Work

5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
2.5 Assumptions

     
q
  Training of customer staff is not included within this SOW
 
   
q
  The BDP will be performed once. Therefore, it is crucial the customer provides
100% of the data in the BDP worksheet 3 weeks before the start of the BDP. If
100% of the data is not received, then the customer either agrees to delay the
BDP until all of the data is received or pays additional fees to add the late
data. In addition, revisions to the BDP worksheet after it has been received by
Lucent will require additional fees. Lucent will not add or revise the design
data in the once the completed BDP worksheet is received until additional POs
are received.
 
   
q
  The BDP is performed based on the data in the BDP worksheet. Any late cells
(data not received), additional cells (new cells) or changes to the BDP
questionnaire after it has been returned to Lucent will be treated as new
requests for services and be governed by the change control section in this SOW
 
   
q
  The BDP questionnaire includes RF neighbor list information
 
   
q
  A dump of the existing wireless system(s) may be used to obtain all or
portions of the data needed to build the BDP scripts.

2.6   Service-Specific Acceptance

Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer’s actual acceptance; or (3) Customer’s use of the Services, the
result of the Services or any deliverable, whether or not the use is
revenue-generating.
3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.
3.1 Conditions

     
q
  Lucent reserves the right to determine which personnel to assign to perform
Services. Lucent personnel shall at all times be subject to the employment
conditions of Lucent and not those of Customer. If Lucent personnel are present
on Customer’s premises, those Lucent personnel shall respect Customer’s on-site
conditions.

6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1

     
q
  Lucent may use proprietary tools and software for providing this service. The
stated price does not include the sale, licensing or transfer of such tools to
Customer.
 
   
q
  All work will be performed during normal business hours – 8 AM to 5 PM, local
time, Monday through Friday — unless different working hours/schedule have been
specified elsewhere in the SOW.

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
3.3 Warranty
     Lucent warrants that at the time of Performance, Services will be performed
in a workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                 STARS #: MWS-06-000044A1
4 Pricing Section

     
4.1
  Pricing Notes  
o
   
 
   
o
  All prices are in $US, unless stated otherwise.

4.2 Pricing
Per Attachment F to Amendment No. 9
8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att A5_EVDO BDP(11-04-05)(1-11-065)

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
AMENDMENT NO. 9 ATTACHMENT B
LUCENT TECHNOLOGIES
STATEMENT OF WORK
1xEV-DO Cell Integration Service
Cricket’s
November 4, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
Table of Contents

         
1 INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2 1XEV-DO CELL INTEGRATION SERVICE
    4  
 
       
2.1 Elements of Work and Lucent Responsibilities
    4  
2.1.1 Description
    4  
2.1.2 Tasks
    4  
2.1.3 Deliverables
    5  
2.2 Customer Responsibilities
    5  
2.3 Schedule / Timeline
    7  
2.4 Exclusions
    7  
2.5 Assumptions
    7  
2.6 Service-Specific Acceptance
    7  
 
       
3 GENERAL TERMS
    8  
 
       
3.1 Conditions
    8  
3.2 Change Management
    8  
3.3 Warranty
    9  
 
       
4 PRICING SECTION
    9  
 
       
4.1 Pricing Notes
    9  
4.2 Pricing
    9  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEVDO
Cell Integration Services by Lucent Technologies Inc. (“Lucent”) for Cricket
Communication, Inc. (“Customer”). Performance of the Services described in this
SOW shall be governed by the terms of that Amended and Restated System Equipment
Purchase Agreement between Lucent and Customer effective June 30, 2000, as
modified by Amendment No. 1 through Amendment No. 9 (the “Agreement”). In the
event of a conflict between the terms of the Agreement and this SOW, the terms
of this SOW shall prevail with respect to the subject matter contained herein.
Lucent’s performance of the services described will begin on a mutually agreed
date after acceptance of Customer’s purchase order and Customer’s completion of
any pre-conditions for which Customer will be responsible, as described in this
document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
Description of Services
2 1xEV-DO Cell Integration Service
2.1 Elements of Work and Lucent Responsibilities
2.1.1 Description
Lucent’s 1xEV-DO Cell Integration Service integrates cells into a 1xEV-DO
system.
2.1.2 Tasks
Lucent shall:
2.1.2.1 Elemental Integration

    q Provision cell IP addressing scheme.       q Once connectivity is
established, download the appropriate 1xEV-DO cell generic.       q Calibrate
1xEV-DO cell output power with assistance from field technicians for all
applicable configurations.

2.1.2.2 Integration Verification

         
 
  q   Perform cell alarm tests to verify that each configured alarm is being
reported properly to the Element Management System (EMS) for all applicable
configurations.
 
       
 
  q   Perform call-processing tests on a per sector basis to verify the 1xEV-DO
cell site is capable of completing a Simple Internet Protocol (SIP) or Mobile IP
(MIP) data call.
 
       
 
  q   Provide [***] cell integration technical support to resolve any alarm
conditions related to 1xEV-DO carrier integration.
 
       
 
  q   Perform File Transfer Protocol (FTP) closed loop testing on [***] 1xEV-DO
cells determined by the Lucent Radio Frequency (RF)/Cell integration teams for
market size of greater than [***] cell sites when Lucent RF Optimization
services are purchased.

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
2.1.3 Deliverables
Lucent shall provide:

    q A mutually agreed upon schedule for the integration activity.       q A
service completion verification form on the cell integration activity.

2.2 Customer Responsibilities
Customer shall:

         
 
  q   Provide the start date when the 1xEV-DO cell integration can be performed.
 
       
 
  q   Complete a cell integration design questionnaire and provide to Lucent
2 weeks prior to the cell integration start date.
 
       
 
  q   Add the 1xEV-DO cell configuration data into the 1xEV-DO Radio Network
Controller (RNC) database via EMS, if the 1xEV-DO Bulk Data Provisioning
(BDP) service is not purchased from Lucent.
 
       
 
  q   Establish physical connectivity between the cell and the Radio Network
Controller (RNC), including provisioning of the Aggregation Routers (ARs).
 
       
 
  q   Ensure following cell site preparation issues are resolved prior to cell
integration activities:

  Ø   Update 3G1x Executive Cellular Processor (ECP) translations to meet
1xEV-DO hardware requirements for all mixed-mode cell configurations prior to
1xEV-DO cell integration.     Ø   Ensure antennas are connected to the 1xEV-DO
carrier/cell.     Ø   Ensure all T1 facilities are provisioned and any issues
with DACS cross connect, cabling, and loop backs are resolved prior to cell
integration.     Ø   Ensure AR(s) and Ethernet switch(es) are integrated and
configured for cell connectivity.

         
 
  q   Perform loop back test from RNC to cell site Channel Switch Unit (CSU) to
ensure no cell connectivity issues exist prior to scheduling each cell site for
integration.  
 
  q   Provide dedicated data network engineer(s) to address cell connectivity
issues including AR(s), Ethernet Switch(s), Packet Data Service Nodes (PDSNs)
and Home Agent (HA) configurations during cell integration activity, unless
Lucent has been contracted to perform this service under a separate SOW.

5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1

         
 
  q   Provide field switch technician(s) to resolve any DACS/T1 issues during
cell integration activity.
 
       
 
  q   Provide physical access to cell sites for Lucent field technicians to
perform required integration and troubleshooting activities.
 
       
 
  q   Participate in pre-integration meetings with Lucent Program Management
(PM) and integration engineers to discuss integration activities, roles and
responsibilities.
 
       
 
  q   Provide an agreed upon cell integration schedule [***] business days prior
to the start of work.
 
       
 
  q   Provide a maintenance window of [***] hours per cell for configurations
that require a maintenance window (i.e., 1xEV-DO on legacy modcells, growth
modcells).
 
       
 
  q   Provide stable and timely remote access to the 1xEV-DO network upon
request. This is required in order to complete cell integration in a timely and
efficient manner.
 
       
 
  q   Immediately following cell integration, assume responsibility for
monitoring and maintaining the cell site.
 
       
 
  q   Provide Lucent field technicians supporting cell integrations with 1xEV-DO
access terminals to perform call through testing. A minimum of 3 access
terminals or more, depending on the quantity of cell integrations, is required.
 
       
 
  q   To support FTP closed loop testing activities when performed:

  Ø   Provide a minimum of one provisioned access terminal (AirCards) per Lucent
integration team.     Ø   Allow access to an FTP server internal to the network
for Lucent to perform the FTP closed loop testing.     Ø   Provide maps and
drive routes to 1xEV-DO cell site locations selected.

         
 
  q   During planning stages, provide remote access with the appropriate
login/password as well as security permissions with read/write capability to the
1xEV-DO RNC as well as the OMP-FX. Provide access to the following:

  Ø   EMS GUI Web     Ø   Command Line Interface (CLI)     Ø   1xEV-DO RNC and
AP root level access     Ø   OMP Shell access

6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
2.3 Schedule / Timeline
Customer and Lucent will mutually agree in advance on project schedules or start
date before commencement of work.
2.4 Exclusions
The following items are not included:

         
 
  q   ECP translations
 
       
 
  q   Voice carrier re-configuration or frequency retune(s) if required prior to
1xEV-DO carrier integration
 
       
 
  q   Design of the cell
 
       
 
  q   BDP of cell configuration data and neighbor list
 
       
 
  q   Changes needed after integration (a new service must be purchased to
implement any changes)
 
       
 
  q   Any cost associated with recommended repairs or changes to the wireless
network or equipment
 
       
 
  q   Voice functional tests and voice call processing test
 
       
 
  q   Training of Customer staff

2.5 Assumptions

         
 
  q   This service will involve an on-site technician and a remote resource to
complete the integration.
 
       
 
  q   The call processing testing and FTP closed loop testing do not guarantee
any peak or average data rates for the 1xEV-DO carrier under test. Performance
of the 1xEV-DO network is achieved through the 1xEV-DO RF Optimization service
and 1xEV-DO Data Network Analysis service (provided under separate SOWs).

2.6 Service-Specific Acceptance
Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
with no notice of non-conformance; (2) Customer’s actual acceptance; or
(3) Customer’s use of the Services, the result of the Services or any
deliverable, whether or not the use is revenue-generating.
3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.
3.1 Conditions

         
 
  q   Lucent reserves the right to determine which personnel to assign to
perform Services. Lucent personnel shall at all times be subject to the
employment conditions of Lucent and not those of Customer. If Lucent personnel
are present on Customer’s premises, those Lucent personnel shall respect
Customer’s on-site conditions.
 
       
 
  q   Lucent may use proprietary tools and software for providing this service.
The stated price does not include the sale, licensing or transfer of such tools
or software to Customer.
 
       
 
  q   All work will be performed during normal business hours – 8 AM to 5 PM,
local time, Monday through Friday, excluding Lucent holidays — unless different
working hours/schedule have been specified elsewhere in the SOW.

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]
Cricket — 1XEV-DO                STARS #: MWS-06-000044A1
3.3 Warranty
Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.
4 Pricing Section
4.1 Pricing Notes

         
 
  q    
 
       
 
  q   All prices are in $US, unless stated otherwise.

4.2 Pricing
Per Attachment F to Amendment No. 9
9
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V2-R3.2
Cricket Amd 9 Att B_EVDO Cell Integration(11-04-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

Amendment No. 9 Attachment C
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket’s
1xEV-DO Base Station Consultant
December 8th, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

         
Table of Contents
       
 
       
1 INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2 1XEV-DO BASE STATION CONSULTANT
    4    
2.1 Elements of Work and Lucent Responsibilities
    4  
2.1.1 Description
    4  
2.1.2 Tasks
    4  
2.1.3 Deliverables
    4  
2.2 Customer Responsibilities
    5  
2.3 Schedule / Timeline
    5  
2.4 Exclusions
    5  
2.5 Assumptions
    5  
2.6 Service-Specific Acceptance
    6  
 
       
3 GENERAL TERMS
    6    
3.1 Conditions
    6  
3.2 Change Management
    6  
3.3 Acceptance/Warranty
    7  
 
       
4 PRICING SECTION
    7    
4.1 Pricing Notes
    7  
4.2 Pricing
    7  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

1   INTRODUCTION

This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of 1xEV-DO
Base Station Consultant Services by Lucent Technologies Inc. (“Lucent”) for
Cricket Communication, Inc. (“Cricket”) or (“Customer”). Performance of the
Services described in this SOW shall be governed by the terms of that Amended
and Restated System Equipment Purchase Agreement between Lucent and Customer
effective June 30, 2000, as modified by Amendment No. 1 through Amendment No. 9
(the “Agreement”). In the event of a conflict between the terms of the Agreement
and this SOW, the terms of this SOW shall prevail with respect to the subject
matter contained herein. Lucent’s performance of the services described will
begin on a mutually agreed date after acceptance of Customer’s Purchase Order
and Customer’s completion of any pre-conditions for which Customer will be
responsible, as described in this document.
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

Description of Services

2   1xEV-DO Base Station Consultant

2.1   Elements of Work and Lucent Responsibilities

The services described in this SOW are for the following Equipment only:
1xEV-DO carrier in Flexent Modular cell 1.0/2.0/3.0/4.0

2.1.1   Description

Lucent shall provide per market consulting support that aids Cricket in the
[***] process. This scope of work provides Cricket with an onsite consultation
support for [***] and afterwards a remote consultation support for a period of
[***] for each contracted market.

2.1.2   Tasks

Lucent shall under accepted Purchase Orders provide technical consultation in:
[***]

2.1.3   Deliverables   q   Weekly status reports outlining the activities for
that week   2.2   Customer Responsibilities   q   Provide appropriate
login/password as well as security permissions for the following OMP/AP
maintenance interfaces:

a) EMS GUI Web
4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

b) Command Line Interface (CLI)
c) 1XEV-DO AP root
d) OMP Shell
e) ECP RC/V (read/write), if cell is on release R25.

q   Office space and facilities (desk, telephone, modem access line and fax
machine) for Lucent Engineering use.   2.3   Schedule / Timeline   q   Customer
and Lucent will mutually agree in advance on project schedules or start date
before commencement of work.   q   Lucent personnel will begin work after
acceptance of Customer’s Purchase Order and Customer’s completion of any
pre-conditions for which Customer is responsible under this SOW.   q   Provision
of the service is subject to a minimum lead-time of 4 weeks after purchase order
acceptance. After purchase order acceptance, Lucent will propose a specific
schedule for Customer’s concurrence. If the parties have not agreed upon another
delivery timetable within 2 weeks from acceptance of the purchase order, then
the service will be delivered according to the schedule proposed by Lucent.  
2.4   Exclusions   q   This service does not include technical consultation for
Data Networking issues like Router, Ethernet Switches, PDSN and Home Agent,
unless customer has contracted Lucent to provide this service under a separate
scope of work.   q   This service does not include technical consultation for
1XEV-DO RF Optimization, unless customer has contracted Lucent to provide this
service under a separate scope of work.   q   This service does not include
technical consultation for Bulk Data Provisioning Tool.   2.5   Assumptions   q
  This service assumes 1xEV-DO RNC and OMP has already been integrated.

5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

2.6   Service-Specific Acceptance

Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer’s actual acceptance; or (3) Customer’s use of the Services, the
result of the Services or any deliverable, whether or not the use is
revenue-generating.

3   General terms

Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.

3.1   Conditions   q   Lucent reserves the right to determine which personnel to
assign to perform Services. Lucent personnel shall at all times be subject to
the employment conditions of Lucent and not those of Customer. If Lucent
personnel are present on Customer’s premises, those Lucent personnel shall
respect Customer’s on-site conditions.   q   Lucent may use proprietary tools
and software for providing this service. The stated price does not include the
sale, licensing or transfer of such tools to Customer.   q   All work will be
performed during normal business hours – 8 AM to 5 PM, local time, Monday
through Friday — unless different working hours/schedule have been specified
elsewhere in the SOW.   3.2   Change Management

The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s
6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

billing for such work activities on a time and material basis at Lucent’s then
current standard rates and subject to any applicable per incident and/or minimum
hourly billing requirements then in effect and/or (b) the schedule extension
attributable to the delay.

3.3   Warranty

Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.

4   Pricing Section   4.1   Pricing Notes   q     q   All prices are in $US,
unless stated otherwise.   4.2   Pricing

Per Attachment F to Amendment No. 9
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Attachment C



--------------------------------------------------------------------------------



 



(LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Cricket — Albuquerque — 1xEV-DO BS Consultant   STARS #: MWS-06-000044A1

8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att C_1xEVDO_Base station Consultant(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque – BTS
Remote Technical Support   STARS #: MWS-06-000044A1

Amendment No. 9 Attachment D
LUCENT TECHNOLOGIES INC.
STATEMENT OF WORK
Cricket’s
BTS [***] Integration Remote Technical
Support for
1xEV-DO Base station
December 8th, 2005
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

         
Table of Contents
       
 
       
1    INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2    1XEV-DO BTS [***] INTEGRATION REMOTE TECHNICAL SUPPORT
    4  
2.1     Elements of Work and Lucent Responsibilities
    4  
2.1.1   Description
    4  
2.1.2   Tasks
    4  
2.1.3   Deliverables
    4  
2.2    Customer Responsibilities
    4  
2.3    Schedule / Timeline
    5  
2.4     Exclusions
    5  
2.5    Assumptions
    6  
2.6     Service-Specific Acceptance
    6  
 
       
3     GENERAL TERMS
    6  
 
       
3.1     Conditions
    6  
3.2     Change Management
    7  
3.3     Warranty
    7  
 
       
4     PRICING SECTION
    8  
 
       
4.1     Pricing Notes
    8  
4.2     Pricing
    8  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of BTS [***]
Integration Remote Technical Support Services by Lucent Technologies Inc.
(“Lucent”) for Cricket Communications, Inc. (“Cricket”) or (“Customer”).
Performance of the Services described in this SOW shall be governed by the terms
of that Amended and Restated System Equipment Purchase Agreement between Lucent
and Customer effective June 30, 2000, as modified by Amendment No. 1 through
Amendment No. 9 (the “Agreement”). In the event of a conflict between the terms
of the Agreement and this SOW, the terms of this SOW shall prevail with respect
to the subject matter contained herein. Lucent’s performance of the services
described will begin on a mutually agreed date after acceptance of Customer’s
Purchase Order and Customer’s completion of any pre-conditions for which
Customer will be responsible, as described in this document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

Description of Services
2 1xEV-DO BTS [***] Integration Remote Technical Support
2.1 Elements of Work and Lucent Responsibilities
The Services described in this SOW are for the following Equipment only:
1xEV-DO carrier in Flexent Modular cell 1.0/2.0/3.0/4.0
2.1.1 Description
Lucent shall provide remote technical support to facilitate Customer’s [***]
integration of 1xEV-DO carrier on Flexent Modcular platform as follows:
a) Call in support for 24 hours per day during normal business days (Monday
through Friday)

b) Pager support for weekends (Saturday through Sunday)

c) Technical support shall be provided over a [***] month period, which will
begin on an agreed upon date, pursuant to Cricket’s issuance of a valid Purchase
Order.
2.1.2 Tasks
Lucent shall provide remote technical support in:
[***]
2.1.3 Deliverables

q   There are no deliverables for this Service.

2.2 Customer Responsibilities
Customer shall:
4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

q   Provide appropriate login/password as well as security permissions for the
following OMP/AP maintenance interfaces upon request:

a) EMS GUI Web
b) Command Line Interface (CLI)
c) 1XEV-DO AP root
d) OMP Shell
e) ECP RC/V (read/write), if cell is on release R25.

q   Provide a field switch technician(s) to resolve any DACS/ T1 issues during
BTS [***] integration activity.   q   Provide data network engineers to work
with Lucent engineers in resolving BTS connectivity issues.   q   Provide a
primary point of contact and any additional contacts required for each location
where BTS [***] integration activities will take place.

2.3 Schedule / Timeline

q   Lucent will propose a specific schedule for Customer’s concurrence. Customer
and Lucent will mutually agree in advance on project schedules or start date
before commencement of work.   q   Lucent personnel will begin work after
acceptance of Customer’s Purchase Order and Customer’s completion of any
pre-conditions for which Customer is responsible under this SOW.   q   Provision
of the Service is subject to a minimum lead-time of 4 weeks after Purchase Order
acceptance.

2.4 Exclusions

q   This Service does not include on-site support by Lucent.   q   This service
does not include technical support for [***].   q   This service does not
include technical support for [***].

5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

2.5 Assumptions

q   This Service assumes Lucent has been contracted to perform the Core
Integration Services and that the Core Integration Services have been completed
in all Markets for which Services under this SOW are provided.

2.6 Service-Specific Acceptance
Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer’s actual acceptance; or (3) Customer’s use of the Services, the
result of the Services or any deliverable, whether or not the use is
revenue-generating.
3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.
3.1 Conditions

q   Lucent reserves the right to determine which personnel to assign to perform
Services. Lucent personnel shall at all times be subject to the employment
conditions of Lucent and not those of Customer. If Lucent personnel are present
on Customer’s premises, those Lucent personnel shall respect Customer’s on-site
conditions.   q   Lucent may use proprietary tools and software for providing
this service. The stated price does not include the sale, licensing or transfer
of such tools to Customer.   q   All work will be performed during normal
business hours – 8 AM to 5 PM, local time, Monday through Friday — unless
different working hours/schedule have been specified elsewhere in the SOW.

6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
3.3 Warranty
Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



    (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket — Albuquerque — BTS
Remote Technical Support   STARS #: MWS-06-000044A1

4 Pricing Section
4.1 Pricing Notes

q   q   All prices are in $US, unless stated otherwise.

4.2 Pricing

                          Ordering Instructions Service   Price ($)       40W40
[***]   [***]   [***]   [***]

Note: Should Customer also purchase Lucent’s [***] at the prices and terms
specified in each respective SOW, then Lucent will provide the Services under
this SOW at the [***].
8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
LWS-R3.1
Cricket Amd 9 Att D_EVDO BTS [***] Integration Technical Support
12-12-05(1-11-06)

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

AMENDMENT NO. 9 – ATTACHMENT E1
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket Communications
MWS-06-000045-A1
October 31, 2005
Engineering & Installation
of Wireless Mobile Switching Center
(MSC) Equipment
Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

         
Table of Contents
       
 
       
1    INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2    ENGINEERING & INSTALLATION OF WIRELESS MOBILE SWITCHING CENTER
(MSC) EQUIPMENT
    4  
 
       
2.1     Equipment Configuration
    4  
2.2     Lucent Responsibilities – Site Survey
    4  
2.2.1   Description
    4  
2.2.2   Site Survey Exclusion
    4  
2.2.3   Site Survey Tasks
    4  
2.2.4   Site Survey Deliverables
    5  
2.3     Lucent Responsibilities — Engineering
    5  
2.3.1   Description
    5  
2.3.2   Engineering Tasks
    5  
2.3.3   Engineering Deliverables
    6  
2.4     Lucent Responsibilities — Installation
    7  
2.4.1   Description
    7  
2.4.2   Installation Tasks
    7  
2.4.3   Installation Deliverables
    9  
2.5     Customer Responsibilities
    10  
2.5.1   Site Survey Phase:
    10  
2.5.2   Engineering Phase:
    10  
2.5.3   Installation Phase:
    11  
2.6     Schedule / Timeline
    14  
2.7     Exclusions
    14  
2.8     Assumptions
    15  
2.9     Service-Specific Acceptance
    15  
 
       
3     GENERAL TERMS
    16  
 
       
3.1     Conditions
    16  
3.2     Change Management
    16  
3.3    Warranty
    16  
 
       
4     PRICING SECTION
    17  
 
       
4.1     Pricing Notes
    17  
4.2     Pricing
    17  
·
       

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

1 Introduction
This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of Mobile
Switching Center (“MSC”) Engineering and Installation Services by Lucent
Technologies Inc. (“Lucent”) for Cricket Communication, Inc. (“Customer”).
Performance of the Services described in this SOW shall be governed by the terms
of that Amended and Restated System Equipment Purchase Agreement between Lucent
and Customer effective June 30, 2000, as modified by Amendment No. 1 through
Amendment No. 9 (the “Agreement”). In the event of a conflict between the terms
of the Agreement and this SOW, the terms of this SOW shall prevail with respect
to the subject matter contained herein. Lucent’s performance of the Services
described will begin on a mutually agreed date after acceptance of Customer’s
purchase order and Customer’s completion of any pre-conditions for which
Customer will be responsible, as described in this document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

Description of Services
2 Engineering & Installation of Wireless Mobile Switching Center (MSC) Equipment
2.1 Equipment Configuration
The Services described in this SOW apply to the following Equipment only:
Engineer and Install [***]
2.2 Lucent Responsibilities – Site Survey
2.2.1 Description
If site survey Services are ordered, Lucent will perform a site survey to
determine if additional materials or information are needed for completion of
the Services under this SOW. The site survey will cover inspection of the
equipment location, review of Customer provided documentation, and collection of
relevant information or data to complete the Equipment configuration.
2.2.2 Site Survey Exclusion
Customer may elect not to have Lucent perform a Site Survey, in which case the
following Site Survey tasks become the responsibility of Customer. If site
conditions hinder Lucent’s deployment of Services, Customer agrees to execute a
Change Order in accordance with Note 1 below to address the corresponding cost
and time impacts.
2.2.3 Site Survey Tasks

  q   Review the quantity and location of equipment and peripherals specific to
the site installation configuration.     q   Identify equipment shortages,
standards issues, floor space problems and equipment compatibility issues.

  Ø   Includes working identified issues with Customer, determining items needed
for compliance and parties responsible

  q   Verify DC power cable demarcation points and location of ground window.

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

  q   Verify location of AC distribution cabinet.     q   Determine cable
routing and location of Master Control Center (MCC).     q   Determine location
of wall mounted alarm boxes.     q   Capture information necessary to determine
distance and routing of DC Power cables.     q   Review and determine distance
and routing of Optical and signal cabling.     q   Determine distance and cable
route for frame ground and ground bar locations.     q   Determine equipment
placement / layout.     q   Identify location of spare-parts cabinet.     q  
Identify name and telephone number of local contacts.

2.2.4 Site Survey Deliverables

  q   Complete data collection of site requirements to be used by Lucent
Engineering to meet the requirements/specifications of this SOW     q   List of
identified responsibilities and requirements for site engineering compliance
(i.e., HVAC, floor space, electrical and power, fiber connectivity, assignments
etc.)

2.3 Lucent Responsibilities — Engineering
2.3.1 Description
Lucent Engineering will configure Equipment requirements based on inputs from
the Customer order, completed questionnaires, and/or site survey data. The
decisions as to specific Equipment needs are based on each component’s
functionality, capacity, and application of engineering rules associated with
each component.
2.3.2 Engineering Tasks
Lucent will perform the following Equipment engineering tasks to the extent
applicable for the type of Equipment to be deployed:

  q   Execute first-pass verification and integrity check of Customer
request/Purchase Order (e.g., does it meet general high-level compatibility
requirements such as software release, equipment availability, floor space,
site/environmental conditions, etc).     q   Identify recommended equipment
framework and associated equipment racking.

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

  q   Provide list of assignments and material to secure framework, per Customer
or zoning requirements.     q   Provide list of assignments and materials for
the grounding of equipment and associated framework.     q   Provide front
Equipment drawings to show Equipment layout in bay, including circuit pack
arrangement, wiring list assignments and mounting records.     q   Create
equipment translations (GRCV, FITTS).     q   Provide power cable running list
and assignment to run and connect the power cables to the assigned GPDF’s fuse
panel or circuit breaker position.     q   Provide AC power assignments and
running lists to inverter.     q   Provide running lists and assignment to run
and connect the fiber cables to the assigned LGX bay, panel, and jack position.
    q   Provide running list and assignments to run and connect the LAN
interface cables to the assigned Customer-provided router.     q   Provide
running list and assignments to run and connect the DSX1 or DSX3 cables to the
assigned DSX bay, panel, and jack position.     q   Provide running list and
assignments to run and connect the alarm cables to the assigned Vertical and
Block of the MDF/SSLPDF, and alarm wall-mounted boxes.     q   Provide running
list and assignments to run and connect the Timing cables to the assigned Timing
sources.     q   Provide running lists for x-dimension inter-cabinet cables,
including fuse alarm and communication bus multiples.     q   Update all Lucent
site records and assignments.

Note: Depending upon Equipment configurations, all cabling assignments,
Equipment framework, and connecting devices may not be required.
2.3.3 Engineering Deliverables

  q   Provide technical specifications consisting of the following:

  Ø   Equipment installation instructions, notes and work items     Ø   Bill of
materials     Ø   Applicable associated cable running lists, wiring lists and
assignments as itemized above

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
6
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

  Ø   List of standard drawing references and associated Equipment manuals

  q   Provide drawings detailing the following:

  Ø   Floor-plan     Ø   Equipment layout     Ø   Framework and cabling     Ø  
Equipment framework grounding

  q   Provide Equipment translations (GRCV, FITTS).

  Ø   Note: Rate and Route translations are available if contracted by Customer
but are not part of this SOW.

2.4 Lucent Responsibilities — Installation
2.4.1 Description
Lucent will install Equipment – performing the assembly, wiring and testing
tasks listed in this section according to Lucent’s and/or third-party
manufacturer’s prescribed procedures associated with the product furnished on
the order (except Customer spares). The actual work operations for any given
installation job are dependent on the specific Equipment being installed and the
location and configuration of Customer site.
2.4.2 Installation Tasks
2.4.2.1 Method of Procedure (MOP)

  q   Lucent will prepare a detailed MOP document, which covers, but is not
limited to, the following:

  Ø   Major work activities to be performed by Lucent     Ø   Customer job-start
responsibilities     Ø   Job start and end dates, and daily work schedules     Ø
  Lucent and Customer contacts     Ø   Delivery, storage and staging of
Equipment     Ø   Detailed Customer and Lucent security, safety and service
protection responsibilities and procedures     Ø   Transition documentation,
covering the handoff of all deliverables and signifying the completion of the
Service

  q   Lucent will obtain appropriate Customer signatures on the MOP document
before installation begins.

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
7
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

2.4.2.2 Material Receipt

  q   Arrange for material delivery at Customer site location, and provide
reasonable inspection for shipping damage.     q   Unpack and inventory
materials.

2.4.2.3 Assembly and Cabling & Wiring

  q   Support Equipment framework or shelving in the assigned location, per
equipment footprint.     q   Mount all in-scope equipment/furniture, per front
equipment and plan drawings.     q   Ground Equipment and associated framework,
per grounding drawing or Lucent grounding standards.     q   Insert and seat all
circuit packs into Equipment shelves.     q   Run and connect power cables to
the assigned GPDF’s fuse panel and fuse position, per assignment drawing or
specification.     q   Run and connect AC power for inverter.     q   Assemble
fiber management system.     q   Run and connect fiber cables to the assigned
LGX bay, panel, and jack position, per assignment drawings or specification.    
q   Run and connect LAN interface cable to the assigned Customer-provided
router, per specification.     q   Run and connect the DSX1 or DSX3 cables to
the assigned DSX bay, panel, and jack position, per assignment drawings or
specification.     q   Run and connect the alarm cables to the assigned vertical
and block of the MDF/SSLPDF or alarm-receiving device.     q   Run and connect
the timing cables to the assigned timing sources, per assignment drawing or
specification.     q   Run and connect the tip/ring cables from the line
peripheral units to the distribution frame.     q   Clean and inspect
field-connected fiber.

  Ø   Apply “wet” solvent to connector endface to dissolve/remove impurities.

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
8
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

  Ø   Perform “dry” clean wipe to remove remaining impurities.     Ø   Use scope
to inspect fiber for contaminants, chips, cracks and scratches.

  q   Stamp and/or affix aisle, shelf and unit designations.     q   Load
provided provisioning software into the Equipment, per the engineering
specification.

Note: Depending upon Equipment configurations, all cabling assignments,
Equipment framework, and connecting devices may not be required.
2.4.2.4 Standalone Equipment Testing

  q   Load Customer translations tape into the switch database.     q   Power up
Equipment under normal power conditions and verify proper power-up.     q  
Perform basic, standalone tests on the individual Equipment unit, per
manufacturer’s standard installation and test procedures.     q   Resolve all
troubles encountered with Lucent-provided Equipment.     q   Notify Customer of
any troubles with Customer-provided equipment.     q   All tests shall be “All
Tests Passed” (ATP). (Testing specifically excludes unequipped slots and spares,
which can be performed by Lucent for an additional charge.)     q   Maintain
test logs and trouble reports.

2.4.2.5 Installation Job Completion

  q   Remove from Customer site all tools and debris generated from the
installation effort.     q   Mark and return office drawings to Engineering.    
q   Provide Customer with all job documentation (e.g., job drawings,
specifications), test records, and inventoried Equipment spares and excess
material (e.g., cables, fuses) (which will be left at the Customer site).     q
  Verify proper completion of installation.     q   Issue Job Completion Notice
to Customer.

2.4.3 Installation Deliverables
Lucent will provide the following:
Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
9
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

  q   MOP     q   Equipment installed, tested and ready for Customer handover  
  q   Job specification and other job documentation     q   Installation test
records     q   Inventoried Customer spares ordered with the Equipment     q  
Excess Customer-ordered/owned material (e.g., cables, fuses)     q   Job
Completion Notice for Customer sign-off

Note: Customer will sign off on the Job Completion Notice or provide written
notice giving reasons for not doing so within five business days, otherwise the
Job Completion Notice is deemed signed.
2.5 Customer Responsibilities
2.5.1 Site Survey Phase:

  q   Provide:

  Ø   Specific site locations and directions     Ø   Site documentation,
including site drawings and records     Ø   Access (e.g., permissions, keys,
access codes) to secured or guarded building and facilities     Ø   Customer
representative to be present at time of survey

  q   Perform the additional tasks described in the Site Survey section of this
SOW if Customer elects not to have Lucent perform a Site Survey.

2.5.2 Engineering Phase:

  q   Provide:

  Ø   Completed questionnaires     Ø   Customer equipment requirements, as
applicable for product     Ø   Master records (if available)     Ø   Software
records and forms

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
10
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



        (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif] Cricket Communications  
STARS # MWS-06-000045-A1    

  Ø   Final approval of equipment footprint, floor plans layout(s)     Ø   All
required demarcation assignments.     Ø   Network configuration.         Note:
These last two activities are required, regardless of whether Lucent’s
engineering Service is or is not purchased.

  q   The following items are Customer responsibilities, unless contracted to
Lucent and identified on the purchase order:

  Ø   Build and load software Rate and Route translations (ODD)

2.5.3 Installation Phase:
For a new Mobile Switching Center (MSC) site:

  q   Provide access (e.g., permissions, keys, access codes) to secured or
guarded building and facilities. Provide access and space for delivery trucks
and installation team (e.g., unloading space, building opening of adequate size,
equipment, storage areas, elevators, loading dock, switch, power rooms).     q  
Complete all site preparation tasks, including those identified by Lucent’s site
survey. [Customer will be responsible for additional charges for any additional
work effort required, including site revisits, as a result of the site not being
ready, and the schedule will be adjusted for the resulting delay, in accordance
with Note 1 below.]     q   Site preparation tasks will include but are not
limited to:

  Ø   Provide appropriate HVAC (heating, ventilation, air conditioning), AC
power (available within the installation area), lighting, structural analysis,
and fire protection/environmental hazard protections for installation site, as
required by law and in accordance with equipment manufacturer’s specifications.
    Ø   Provide sufficient DC power, in accordance with equipment manufacturer’s
specifications, to power the new equipment, and assure that all required DC
power drops have been provided to the installation area, have been terminated to
the power supply, and have been identified.     Ø   Provide grounding system
suitable for the equipment.     Ø   Provide environmental alarms.     Ø   Remove
all hazardous materials (e.g., asbestos) and correct any hazardous conditions
that exist at the installation site.     Ø   Verify that equipment floor
load-bearing capacity is adequate (a structural analysis is recommended).     Ø
  Provide alarm blocks and cable designations.     Ø   Provide aisle, shelf and
unit designations.

Cricket Amd 9 Att E1_ EVDO Core Eng & Install(1-11-06)
11
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Cricket Communications
  STARS # MWS-06-000045-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  q   Provide T1 or microwave facilities to Cells that are installed, tested and
operational, prior to the start of Cell Integration (on a cell-by-cell basis).  
  q   Provide installation instructions/documentation and assignments for
Customer-provided equipment.     q   Obtain permits/licenses and variances, if
required. If Lucent is required to obtain permits for the job, Customer will be
responsible for any charges and will reimburse Lucent upon an invoicing of said
charges. Customer agrees to authorize such invoicing by executing a Change Order
(as defined in the Change Control Process section of this SOW) at Lucent’s
request.     q   Inform Lucent of the presence of any sensitive equipment at the
work site (e.g., equipment sensitive to static electricity, heat or light).    
q   Make available sufficient floor space required for Equipment staging,
storage and installation.     q   Sign off on Installation Method of Procedure
(MOP) document.     q   The following items are Customer responsibilities,
unless contracted to Lucent and identified on the purchase order:

  Ø   Provide all required bay frames, cabinets, and other support material.    
Ø   Provide all required cable rack, fiber duct, lighting and common systems.  
  Ø   Provide all required connecting appliances (e.g., MDF terminal blocks, DSX
jack and panel, LGX panel, timing sources).     Ø   Input MSC translations, in
both Digital Cellular Switch (DCS) and Executive Cellular Switch (ECP), but not
limited to, trunking, SS7, ISUP, CCS7, PSU links, CSN, Acculink DSX, ATM and
DACS. Prior to the start of testing of the first Base Station (Cell), provide
Cell translations, including, but not limited to, radio settings and power
levels.

For either a swap-out MSC at an existing site or growth to an existing MSC:

  q   Provide access (e.g., permissions, keys, access codes) to secured or
guarded building and facilities. Provide access and space for delivery trucks
and installation team (e.g., unloading space, building opening of adequate size,
equipment, storage areas, elevators, loading dock, switch, power rooms).     q  
Complete all site preparation tasks, including those identified by Lucent’s site
survey. [Customer will be responsible for additional charges for any additional
work effort required, including site revisits, as a result of the site not being
ready, and the schedule will be adjusted for the resulting delay, in accordance
with Note 1 below.]     q   Site preparation tasks will include but are not
limited to:

Cricket Amd 9 Att E1___EVDO Core Eng & Install(1-11-06)
12
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Cricket Communications
  STARS # MWS-06-000045-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  Ø   Provide sufficient DC power, in accordance with equipment manufacturer’s
specifications, to power both MSC’s simultaneously or the new equipment, being
added to the MSC. Assure that all required DC power drops are provided to the
installation area and have been terminated to the power supply.     Ø   Provide
environmental alarms.     Ø   Verify that equipment floor load-bearing capacity
is adequate (a structural analysis is recommended).     Ø   Provide alarm blocks
and cable designations.     Ø   Provide aisle, shelf and unit designations.

  q   Verify that the operational T1 or microwave facilities between the Cells
and MSC have sufficient capacity.     q   Provide installation
instructions/documentation and assignments for Customer-provided equipment.    
q   Obtain permits/licenses and variances, if required. If Lucent is required to
obtain permits for the job, Customer will be responsible for any charges and
will reimburse Lucent upon an invoicing of said charges. Customer agrees to
authorize such invoicing by executing a Change Order (as defined in the Change
Control Process section of this SOW) at Lucent’s request.     q   Inform Lucent
of the presence of any sensitive equipment at the work site (e.g., equipment
sensitive to static electricity, heat or light).     q   Make available
sufficient floor space required for equipment staging, storage and installation.
    q   Sign off on Installation Method of Procedure (MOP) document.     q   The
following items are Customer responsibilities, unless contracted to Lucent and
identified on the purchase order:

  Ø   Provide all required bay frames, cabinets, and other support material.    
Ø   Provide all required cable rack, fiber duct, lighting and common systems.  
  Ø   Provide all required connecting appliances (e.g., MDF terminal blocks, DSX
jack and panel, LGX panel, timing sources).     Ø   Input MSC translations, in
both Digital Cellular Switch (DCS) and Executive Cellular Switch (ECP), but not
limited to, trunking, SS7, ISUP, CCS7, PSU links, CSN, Acculink DSX, ATM and
DACS. Prior to the start of testing of the first Base Station (Cell), provide
Cell translations, including, but not limited to, radio settings and power
levels.

Cricket Amd 9 Att E1___EVDO Core Eng & Install(1-11-06)
13
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Cricket Communications
  STARS # MWS-06-000045-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Note 1: The Customer responsibilities/tasks specified in this SOW are required
in order for Lucent to deploy the contracted Services. Non-compliance or failure
to complete or delay in completing such tasks may result in time/cost impacts.
Customer agrees to execute a Change Order (as defined in the Change Control
Process section of this SOW) at Lucent’s request to confirm (a) Lucent’s
authorization to bill for such work activities (at the rates applicable under
this SOW, or, if no applicable rates are specified, then at Lucent’s then
current standard rates.) and/or (b) the schedule extension attributable to the
failure or delay in completing the Customer tasks.
2.6 Schedule / Timeline
Customer and Lucent will mutually agree in advance on project schedules or start
date before commencement of work.
2.7 Exclusions

  q   Engineering drawings apply to the Equipment listed in this SOW and do not
include creation or update of Customer office records.     q   Price includes
testing in accordance with Lucent’s and/or third-party manufacturer’s published
specifications and/or standard installation and test procedures, which is to
confirm standalone functionality of the individual Equipment unit. End-to-end,
integration, interoperability, network or other types of testing are not
included in this SOW.     q   Site material requirements and its pricing are not
included in this SOW. Such requirements and pricing shall be established after
completion of the site survey or receipt of Customer-submitted site material
data. The site materials and associated engineering and installation effort
shall be quoted to Customer; and, upon approval, Customer shall submit a
separate Purchase Order for such site materials and associated services.     q  
Modification to, or repair of, Customer-provided material is excluded from this
SOW. New or used material provided by Customer shall be in such condition that
it requires no repair and no adjustment or test effort in excess of that normal
for new equipment.     q   The following items are excluded from this SOW:

  Ø   Site acquisitions     Ø   Site building construction and modifications    
Ø   AC/DC power to the site     Ø   HVAC     Ø   Emergency power/generators,
grounding     Ø   Permits/licenses     Ø   Spares

Cricket Amd 9 Att E1___EVDO Core Eng & Install(1-11-06)
14
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Cricket Communications
  STARS # MWS-06-000045-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  Ø   Product and Services training     Ø   Jumpers     Ø   Effort to run, clean
and connect fiber jumpers from the LGX to the Outside Plant     Ø   Testing of
spares     Ø   Removal and/or relocation of existing equipment

2.8 Assumptions

  q   Unless otherwise agreed upon, all prices are based on installation
intervals agreed by the parties in writing (including compressed schedules), or,
if none, Lucent’s standard installation intervals for the product in question.  
  q   Price includes allowance for normal travel and living for distances up to
65 miles between Lucent installation base location and Customer job site.
Additional travel and living expenses will be billed as incurred.     q   Unless
otherwise noted, only normal delivery Services are included in this price.
Normal delivery is defined as:

  Ø   Not more than 30 days in a local warehouse.     Ø   Trucking, via
single-axle drive trucks, up to approximately 100 miles from the warehouse to
the Customer site that has a loading dock and, if required, a freight elevator
of sufficient capacity to accommodate the Equipment being delivered.     Ø  
Building openings of adequate size to accept Equipment assemblies.

  q   Unless otherwise specified, all far-end terminations, including but not
limited to DSX, LGX, power, alarms and grounding, must be on the same floor as
the Equipment being installed; and cable runs will be a maximum of 100 feet for
Equipment and 50 feet for power.     q   Lucent shall provide protection for
Customer equipment and buildings during the performance of the Services, in
accordance with Lucent’s standard practices.

2.9 Service-Specific Acceptance
Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer actual acceptance; or (3) Customer use of the Services, the result
of the Services or any deliverable, whether or not the use is
revenue-generating.
Cricket Amd 9 Att E1___EVDO Core Eng & Install(1-11-06)
15
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Cricket Communications
  STARS # MWS-06-000045-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

3 General terms
Unless otherwise stated in previous sections of this SOW, the following terms
apply to all Services. Additional terms and conditions are per the Agreement.
3.1 Conditions

  q   Lucent reserves the right to determine which personnel to assign to
perform Services. Lucent personnel shall at all times be subject to the
employment conditions of Lucent and not those of Customer. If Lucent personnel
are present on Customer premises, those Lucent personnel shall respect Customer
on-site conditions.     q   Lucent may use proprietary tools and software for
providing this Service. The stated price does not include the sale, licensing or
transfer of such tools to Customer.     q   All work will be performed during
normal business hours — 8 AM to 5 PM, local time, Monday through Friday — unless
different working hours/schedule have been specified elsewhere in the SOW.

3.2 Change Management
The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any Services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the Service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.
3.3 Warranty
Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are performed. If Services performed by Lucent prove
not to have been so performed, and if Customer notifies Lucent to that effect
within 30 calendar days commencing on the date of the performance of the Service
giving rise to the claim, Lucent, at its option, either will correct all
Cricket Amd 9 Att E1___EVDO Core Eng & Install(1-11-06)
16
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Cricket Communications
  STARS # MWS-06-000045-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

confirmed defects or deficiencies in the performance of the Services or render a
pro-rated credit for the defective or non-conforming portion of the Services
based upon the original change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.
4 Pricing Section
4.1 Pricing Notes

  q         q   All prices are in $US, unless stated otherwise.     q         q
  Lucent’s pricing, as listed herein, is subject to change if the services are
provided in support of a governmental contract or are otherwise subject to a
Prevailing Wage Law. The term “Prevailing Wage Law” means the federal
Davis-Bacon Act (Title 40 U.S. Code, chapter 3, Section 276(a)) or any similar
federal, state or local law or regulation requiring that workers under certain
contracts be paid the prevailing local wage for the classification of work in
question. Customer further agrees that, if a Prevailing Wage Law is applicable,
an adjustment to the pricing shall be made in proportion to the increased
amounts Lucent is required to pay as a result of application of the Prevailing
Wage Law. Customer agrees to execute Change Orders at Lucent’s request to
memorialize such pricing adjustment.

4.2 Pricing
Per Attachment F to Amendment No. 9
Cricket Amd 9 Att E1___EVDO Core Eng & Install(1-11-06)
17
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment E-1



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

AMENDMENT NO. 9 — ATTACHMENT E2
LUCENT TECHNOLOGIES
STATEMENT OF WORK
Cricket Communications
MWS-06-000044-A1
December 14, 2005
Installation of Wireless Base Station
(Cell) Equipment
that is Mounted on a Horizontal Surface
(e.g., Floor, Concrete Pad, Rooftop)
1
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Table of Contents

         
1 INTRODUCTION
    3  
 
       
Description of Services
    4  
 
       
2 INSTALLATION OF WIRELESS BASE STATION (CELL) EQUIPMENT THAT IS MOUNTED ON A
HORIZONTAL SURFACE (E.G., FLOOR, CONCRETE PAD, ROOFTOP)
    4  
 
       
2.1 Equipment Configuration
    4  
2.2 Lucent Responsibilities — Installation
    4  
2.2.1 Description
    4  
2.2.2 Installation
    4  
2.2.3 Installation Deliverables
    6  
2.3 Customer Responsibilities
    7  
2.3.1 Installation Phase:
    7  
2.4 Schedule / Timeline
    10  
2.5 Exclusions
    10  
2.6 Assumptions
    11  
2.7 Service — Specific Acceptance
    11  
 
       
3 GENERAL TERMS
    12  
 
       
3.1 Conditions
    12  
3.2 Change Management
    12  
3.3 Warranty
    12  
 
       
4 PRICING SECTION
    13  
 
       
4.1 Pricing Notes
    13  
4.2 Pricing
    13  

2
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

1   Introduction

This Statement of Work (SOW) describes the deliverables, parties’ respective
responsibilities and other conditions applicable for the provision of Cell
Installation Services by Lucent Technologies Inc. (“Lucent”) for Cricket
Communication, Inc. (“Customer”). Performance of the Services described in this
SOW shall be governed by the terms of that Amended and Restated System Equipment
Purchase Agreement between Lucent and Customer effective June 30, 2000, as
modified by Amendment No. 1 through Amendment No. 9 (the “Agreement”). In the
event of a conflict between the terms of the Agreement and this SOW, the terms
of this SOW shall prevail with respect to the subject matter contained herein.
Lucent’s performance of the services described will begin on a mutually agreed
date after acceptance of Customer’s purchase order and Customer’s completion of
any pre-conditions for which Customer will be responsible, as described in this
document. .
Lucent’s performance of the Services described below is subject to the
assumptions, exclusions and other conditions identified in this document.
Customer
3
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

Description of Services

2   Installation of Wireless Base Station (Cell) Equipment that is Mounted on a
Horizontal Surface (e.g., Floor, Concrete Pad, Rooftop)

2.1   Equipment Configuration

The services described in this SOW are for the following products only:

  •   [***]

2.2   Lucent Responsibilities — Installation

2.2.1   Description

Lucent will install Equipment — performing the assembly, wiring and testing
tasks listed below in this section according to Lucent’s and/or the third-party
manufacturer’s prescribed procedures associated with the product furnished on
the order (except Customer spares). The actual work operations for any given
installation job are dependent on the specific Equipment being installed and the
location and configuration of Customer site.

2.2.2   Installation

2.2.2.1   Method of Procedure (MOP)

  q   Lucent will prepare a detailed MOP document, which covers, but is not
limited to, the following:

  Ø   Major work activities to be performed by Lucent     Ø   Customer job-start
responsibilities     Ø   Job start and end dates, and daily work schedules     Ø
  Lucent and Customer contacts     Ø   Delivery, storage and staging of
Equipment     Ø   Detailed Customer and Lucent security, safety and service
protection responsibilities and procedures

4
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  Ø   Transition documentation, covering the handoff of all deliverables and
signifying the completion of the service

  q   Lucent will obtain appropriate Customer signatures on the MOP document
before installation begins.

2.2.2.2   Material Receipt

  q   Arrange for material delivery at Customer site location, and provide
reasonable inspection for shipping damage.     q   Unpack and inventory
materials.

2.2.2.3   Assembly and Cabling & Wiring

  q   Support Equipment framework or shelving in the assigned location, per
Equipment footprint.     q   Mount all in-scope Equipment, per front Equipment
drawing.     q   Install conduit for protected T1 line (for outdoor applications
that are above ground and 30 feet or less in length).     q   Ground Equipment
and associated framework, per grounding drawing or Lucent grounding standards.  
  q   Insert and seat all circuit packs into Equipment shelves.     q   Stamp
and/or affix aisle, shelf and unit designations.     q   Run and connect all
cables and wires — including AC and DC power, RF jumper, ground, and alarm.    
q   Verify integrity and continuity of cabling and wiring added.     q   Connect
T1 to installed Equipment.     q   Dress and otherwise protect cabling and
wiring.     q   Load provided provisioning software into the Equipment, per the
engineering specification.

Note: Depending upon Equipment configurations, all cabling assignments,
Equipment framework, and connecting devices may not be required.
5
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

2.2.2.4   Standalone Equipment Testing

  q   Power up Equipment under normal power conditions and verify proper
power-up.     q   Perform basic, standalone tests on the individual Equipment
unit, per manufacturer’s standard installation and test procedures.     q  
Resolve all troubles encountered with Lucent-provided Equipment.     q   Notify
Customer of any troubles with Customer-provided equipment.     q   All tests
shall be “All Tests Passed” (ATP). (Testing specifically excludes unequipped
slots and spares, which can be performed by Lucent for an additional charge.)  
  q   Maintain test logs and trouble reports.

2.2.2.5   Installation Job Completion

  q   Remove from Customer site all tools and debris generated from the
installation effort.     q   Mark and return office drawings to Engineering.    
q   Provide Customer with all job documentation (e.g., job drawings,
specifications), test records, and inventoried Equipment spares and excess
material (e.g., cables, fuses) (which will be left at the Customer site).     q
  Verify proper completion of installation.     q   Issue Job Completion Notice
to Customer.

2.2.3   Installation Deliverables

Lucent will provide the following:

  q   MOP     q   Equipment installed, tested and ready for Integration     q  
Job specification and other job documentation     q   Installation test records
    q   Inventoried Customer spares ordered with the Equipment     q   Excess
Customer-ordered/owned material (e.g., cables, fuses)

6
Lucent Proprietary and Confidential
Copyright ©  2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  q   Job Completion Notice for Customer sign-off

Note: Customer will sign off on the Job Completion Notice or provide written
notice giving reasons for not doing so within five business days, otherwise the
Job Completion Notice is deemed signed.

2.3   Customer Responsibilities   2.3.1   Installation Phase:

For a new Cell Site:

  q   Provide access (e.g., permissions, keys, access codes) to secured or
guarded building and facilities. Provide access and space for delivery trucks
and installation team (e.g., unloading space, building opening of adequate size,
Equipment, storage areas, elevators, loading dock, switch, power rooms).     q  
Complete all site preparation tasks. [Customer will be responsible for
additional charges for any additional work effort required, including site
revisits, as a result of the site not being ready, and the schedule will be
adjusted for the resulting delay, in accordance with Note 1 below.]     q   Site
preparation tasks will include but are not limited to:

  Ø   Provide appropriate HVAC (heating, ventilation, air conditioning), AC
power (available within the installation area), a connected and grounded surge
protector at the hatch plate, GPS antenna and mounting brackets (for CDMA
applications), lighting, structural analysis, and fire protection/environmental
hazard protections for installation site, as required by law and in accordance
with equipment manufacturer’s specifications.     Ø   Provide sufficient DC
power, in accordance with equipment manufacturer’s specifications, to power the
new equipment, and assure that all required DC power drops have been provided to
the installation area, have been terminated to the power supply, and have been
identified.     Ø   Provide grounding system suitable for the Equipment.     Ø  
Provide environmental alarms.     Ø   Remove all hazardous materials (e.g.,
asbestos) and correct any hazardous conditions that exist at the installation
site.     Ø   Provide installed and grounded towers, as well as tower lighting,
if required.     Ø   Provide installed, tested and grounded antennas, as well as
antenna cables that are run to the Telco demarcation point, connectorized,
labeled, and swept for all antenna faces.

7
Lucent Proprietary and Confidential
Copyright ©  2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  Ø   Provide T1 or microwave facilities to Mobile Switch Center (MSC) that are
installed, terminated at the Telco demarcation point, tested, and are
operational, prior to the start of Cell Installation.     Ø   Provide alarm
blocks and cable designations.     Ø   Provide aisle, shelf and unit
designations.     Ø   Verify that equipment floor load-bearing capacity is
adequate (a structural analysis is recommended).

  q   Provide installation instructions/documentation and assignments for
Customer-provided equipment.     q   Obtain permits/licenses and variances, if
required. If Lucent is required to obtain permits for the job, Customer will be
responsible for any charges and will reimburse Lucent upon an invoicing of said
charges. Customer agrees to authorize such invoicing by executing a Change Order
(as defined in the Change Control Process section of this SOW) at Lucent’s
request.     q   Inform Lucent of the presence of any sensitive equipment at the
work site (e.g., equipment sensitive to static electricity, heat or light).    
q   Make available sufficient floor space required for Equipment staging,
storage and installation.     q   Sign off on Installation Method of Procedure
(MOP) document.     q   The following items are Customer responsibilities,
unless contracted to Lucent and identified on the purchase order:

  Ø   Provide all required bay frames, cabinets, and other support material.    
Ø   Provide all required cable rack, lighting and common systems.     Ø  
Provide all required connecting appliances (e.g., MDF terminal blocks, DSX jack
and panel, timing sources).     Ø   Provide sufficient DC power, in accordance
with equipment manufacturer’s specifications, to power the new equipment.     Ø
  Provide Cell translations, including but not limited to, radio settings and
power levels.

For either a swap-out Cell at an existing site or growth to an existing Cell:

  q   Provide access (e.g., permissions, keys, access codes) to secured or
guarded building and facilities. Provide access and space for delivery trucks
and installation team (e.g., unloading space, building opening of adequate size,
equipment, storage areas, elevators, loading dock, switch, power rooms).

8
Lucent Proprietary and Confidential
Copyright ©  2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  q   Complete all site preparation tasks, including those identified by
Lucent’s site survey. [Customer will be responsible for additional charges for
any additional work effort required, including site revisits, as a result of the
site not being ready, and the schedule will be adjusted for the resulting delay,
in accordance with Note 1 below.]     q   Site preparation tasks will include
but are not limited to:

  Ø   Complete all tasks for the migration of traffic from the existing switch
(including power-down).     Ø   Verify that the operational T1 or microwave
facilities between the Cell and the MSC have sufficient capacity.     Ø   Remove
all hazardous materials (e.g., asbestos) and correct any hazardous conditions
that exist at the installation site.     Ø   Provide alarm blocks and cable
designations.     Ø   Provide aisle, shelf and unit designations.     Ø   Verify
that equipment floor load-bearing capacity is adequate (a structural analysis is
recommended).

  q   Provide installation instructions/documentation and assignments for
Customer-provided equipment.     q   Obtain permits/licenses and variances, if
required. If Lucent is required to obtain permits for the job, Customer will be
responsible for any charges and will reimburse Lucent upon an invoicing of said
charges. Customer agrees to authorize such invoicing by executing a Change Order
(as defined in the Change Control Process section of this SOW) at Lucent’s
request.     q   Inform Lucent of the presence of any sensitive equipment at the
work site (e.g., equipment sensitive to static electricity, heat or light).    
q   Make available sufficient floor space required for Equipment staging,
storage and installation.     q   Sign off on Installation Method of Procedure
(MOP) document.     q   The following items are Customer responsibilities,
unless contracted to Lucent and identified on the purchase order:

  Ø   Provide all required bay frames, cabinets, and other support material.    
Ø   Provide all required cable rack, lighting and common systems.     Ø  
Provide all required connecting appliances (e.g., MDF terminal blocks, DSX jack
and panel, timing sources).

9
Lucent Proprietary and Confidential
Copyright ©  2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  Ø   Provide sufficient DC power, in accordance with equipment manufacturer’s
specifications, to power both Cells simultaneously or the new Equipment being
added to the Cell.     Ø   Provide Cell translations, including but not limited
to, radio settings and power levels.

Note 1: The Customer responsibilities/tasks specified in this SOW are required
in order for Lucent to deploy the contracted services. Non-compliance or failure
to complete or delay in completing such tasks may result in time/cost impacts.
Customer agrees to execute a Change Order (as defined in the Change Control
Process section of this SOW) at Lucent’s request to confirm (a) Lucent’s
authorization to bill for such work activities (at the rates applicable under
this SOW, or, if no applicable rates are specified, then at Lucent’s then
current standard rates.) and/or (b) the schedule extension attributable to the
failure or delay in completing the Customer tasks.

2.4   Schedule / Timeline

Customer and Lucent will mutually agree in advance on project schedules or start
date before commencement of work.

2.5   Exclusions

  q   Engineering drawings apply to the Equipment listed in this SOW and do not
include creation or update of Customer office records.     q   Price includes
testing in accordance with Lucent’s and/or third-party manufacturer’s published
specifications and/or standard installation and test procedures, which is to
confirm standalone functionality of the individual Equipment unit. End-to-end,
integration, interoperability, network or other types of testing are not
included in this SOW.     q   Site material requirements and its pricing are not
included in this SOW. Such requirements and pricing shall be established after
completion of the site survey or receipt of Customer-submitted site material
data. The site materials and associated engineering and installation effort
shall be quoted to Customer; and, upon approval, Customer shall submit a
separate Purchase Order for such site materials and associated services.     q  
Modification to, or repair of, Customer-provided material is excluded from this
SOW. New or used material provided by Customer shall be in such condition that
it requires no repair and no adjustment or test effort in excess of that normal
for new Equipment.     q   The following items are excluded from this SOW:

  Ø   Site acquisitions     Ø   Site building construction and modifications

10
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

  Ø   AC/DC power to the site     Ø   HVAC     Ø   Emergency power/generators,
grounding     Ø   Permits/licenses     Ø   Spares     Ø   Product and services
training     Ø   Jumpers     Ø   Effort to run, clean and connect fiber jumpers
from the LGX to the Outside Plant     Ø   Testing of spares     Ø   Removal
and/or relocation of existing equipment     Ø   Cell Integration

2.6   Assumptions

  q   Unless otherwise agreed upon, all prices are based on installation
intervals agreed by the parties in writing (including compressed schedules), or,
if none, Lucent’s standard installation intervals for the product in question.  
  q   Price includes allowance for normal travel and living for distances [***]
between Lucent installation base location and Customer job site. Additional
travel and living expenses will be billed as incurred.     q   [***]     q  
Unless otherwise specified, all far-end terminations, including but not limited
to DSX, LGX, power, alarms and grounding, must be on the same floor as the
Equipment being installed; and cable runs will be a maximum of 100 feet for
Equipment and 50 feet for power.     q   Lucent shall provide protection for
Customer equipment and buildings during the performance of the Services, in
accordance with Lucent’s standard practices.

2.7   Service-Specific Acceptance

Lucent shall notify Customer upon completion of the Services. Customer shall
have ten days from the notice to notify Lucent that the Services do not conform
to the requirements described in this SOW. Services shall be deemed accepted on
the earliest of: (1) the passage of ten days with no notice of non-conformance;
(2) Customer actual acceptance; or (3) Customer use of the Services, the result
of the Services or any deliverable, whether or not the use is
revenue-generating.
11
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

3   General terms

Unless otherwise stated in previous sections of this SOW, the following terms
apply to all services. Additional terms and conditions are per the Agreement.

3.1   Conditions

  q   Lucent reserves the right to determine which personnel to assign to
perform Services. Lucent personnel shall at all times be subject to the
employment conditions of Lucent and not those of Customer. If Lucent personnel
are present on Customer premises, those Lucent personnel shall respect Customer
on-site conditions.     q   Lucent may use proprietary tools and software for
providing this service. The stated price does not include the sale, licensing or
transfer of such tools to Customer.     q   All work will be performed during
normal business hours — 8 AM to 5 PM, local time, Monday through Friday — unless
different working hours/schedule have been specified elsewhere in the SOW.

3.2   Change Management

The pricing in this SOW is based upon performance of the tasks and provision of
deliverables specifically defined in this document. Requests for additional work
activities that are not described in this document, including Customer-required
overtime or night work, or the application of any different or additional
criteria or testing in connection with any services or deliverables, are subject
to acceptance by Lucent and will entail additional charges to Customer. Certain
matters may require a new quotation under a separate Statement of Work. If
Lucent agrees to perform additional work activities under a SOW, Customer shall
execute a Change Order in accordance with Lucent’s Change Management Process to
confirm the schedule impact and Lucent’s authorization to perform and bill for
such work activities.
Additional charges may apply if performance or completion of the service is
delayed for any reason attributable to Customer. In such cases, Customer agrees
to authorize: (a) Lucent’s billing for such work activities on a time and
material basis at Lucent’s then current standard rates and subject to any
applicable per incident and/or minimum hourly billing requirements then in
effect and/or (b) the schedule extension attributable to the delay.

3.3   Warranty

Lucent warrants that at the time of Performance, Services will be performed in a
workmanlike manner and in accordance with good industry practice in the
community in which Services are
12
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



         
Customer
  STARS # MWS-06-000044-A1   (LUCENT TECHNOLOGIES LOGO) [a18507a1850701.gif]

performed. If Services performed by Lucent prove not to have been so performed,
and if Customer notifies Lucent to that effect within 30 calendar days
commencing on the date of the performance of the Service giving rise to the
claim, Lucent, at its option, either will correct all confirmed defects or
deficiencies in the performance of the Services or render a pro-rated credit for
the defective or non-conforming portion of the Services based upon the original
change for the Services.
THIS SERVICES WARRANTY IS EXCLUSIVE AND IS IN LIEU OF ALL OTHER EXPRESS AND
IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY. THIS WARRANTY BEGINS IMMEDIATELY
UPON COMPLETION OF THE SERVICES AND IS CUSTOMER’S SOLE AND EXCLUSIVE REMEDY FOR
ANY CLAIM THAT THE SERVICES DO NOT COMPLY WITH REQUIREMENTS, ARE DEFECTIVE OR DO
NOT SATISFY THE ABOVE WARRANTY. LUCENT’S SOLE OBLIGATION SHALL BE TO MAKE
CORRECTIONS OR GIVE A CREDIT AS SET FORTH ABOVE IN THIS WARRANTY.

4   Pricing Section

4.1   Pricing Notes

  q   All prices are in $US, unless stated otherwise.     q         q   Lucent’s
pricing, as listed herein, is subject to change if the services are provided in
support of a governmental contract or are otherwise subject to a Prevailing Wage
Law. The term “Prevailing Wage Law” means the federal Davis-Bacon Act (Title 40
U.S. Code, chapter 3, Section 276(a)) or any similar federal, state or local law
or regulation requiring that workers under certain contracts be paid the
prevailing local wage for the classification of work in question. Customer
further agrees that, if a Prevailing Wage Law is applicable, an adjustment to
the pricing shall be made in proportion to the increased amounts Lucent is
required to pay as a result of application of the Prevailing Wage Law. Customer
agrees to execute Change Orders at Lucent’s request to memorialize such pricing
adjustment.

4.2   Pricing

Per Attachment F of Amendment No. 9
13
Lucent Proprietary and Confidential
Copyright © 2005 Lucent Technologies, Inc. All Rights Reserved.
V6-R3.1
Cricket Amd 9 Att E2___Cell Install (12-14-05)(1-11-06)
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment E-2



--------------------------------------------------------------------------------



 



Cricket Integration for DO Deployments

                                              Per Market  
Amendment 9- Lucent Core Integration Services Per Attachments A1 - A5
    [***]       [***]       [***]    
Total
                    [***]    

          Consultancies       Total  
[***]
  [***]   [***]

          [***]       Price  
 
  Per Market    
a) if consultancy package purchased
  [***]   [***]
b) if consultancy package not purchased
  [***]   [***]
Amd 9 - Attachment D
       

          Amd 9 - BTS Integration - Attachment B   Per BTS/Carrier   [***]
 
       
BTS, RNC, Juniper, Riverstone
       
Engineering & Installation — Amd 9 -
  Per Amd 8    
Amd 9 - Attachments E1 - E2
  (pricing)   [***]

The following are not part of Amendment 9, but are available for purchase

              Other Optional Services   [***]   [***]   [***]  
 
  [***]   [***]   [***]

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850702.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [***]

(GRAPH) [a18507a1850703.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [***]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850704.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [***]

(GRAPH) [a18507a1850705.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850706.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

(GRAPH) [a18507a1850707.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850708.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

(GRAPH) [a18507a1850709.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850710.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850711.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850712.gif]

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment G
(GRAPH) [a18507a1850713.gif]
Overall Equipment List

              Item #   Description   Order Code   Quantity  
[***]
  [***]   [***]   [*** ]

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



EV-DO RNC [***]

              Overall Equipment List Item #   Description   Order Code  
Quantity  
[***]
  [***]   [***]   [***]
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

EV-DO RNC [***]

              Overall Equipment List Item #   Description   Order Code  
Quantity  
[***]
  [***]   [***]   [***]
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

EV-DO RNC [***]

              Overall Equipment List Item #   Description   Order Code  
Quantity  
[***]
  [***]   [***]   [***]
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

EV-DO RNC [***]

              Overall Equipment List Item #   Description   Order Code  
Quantity  
[***]
  [***]   [***]   [***]
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

Notes: [***]
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



     
 
  Cricket Amendment No. 9
 
  Attachment H

The [***] to be returned to Lucent in exchange for [***] shall be comprised of
[***]:
[***]
Lucent Technologies Inc Proprietary
1 of 1
Cricket Amd 9 — Att H
[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R20 & R20.01

                  Portfolio       Product Configuration or Feature Description  
Delivery     Segment   FID   (Feature Name)   Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R20 & R20.01

                  Portfolio       Product Configuration or Feature Description  
Delivery     Segment   FID   (Feature Name)   Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R21 & R21.01

                  Portfolio       Product Configuration or Feature Description  
      Segment   FID   (Feature Name)   Delivery Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R21 & R21.01

                          Portfolio       Product Configuration or Feature
Description                 Segment   FID   (Feature Name)   Delivery Type  
Dependencies (FID’s)   List Price   Pricing Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R22

                  Portfolio       Product Configuration or Feature Description  
Delivery     Segment   FID   (Feature Name)   Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R22

                          Portfolio       Product Configuration or Feature
Description                 Segment   FID   (Feature Name)   Delivery Type  
Dependencies (FID’s)   List Price   Pricing Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R23

                  Portfolio       Product Configuration or Feature Description  
Delivery     Segment   FID   (Feature Name)   Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R23

                          Portfolio       Product Configuration or Feature
Description   Delivery             Segment   FID   (Feature Name)   Type  
Dependencies (FID’s)   List Price   Pricing Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R24

                  Portfolio       Product Configuration or Feature Description  
Delivery     Segment   FID   (Feature Name)   Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R24

                          Portfolio       Product Configuration or Feature
Description   Delivery             Segment   FID   (Feature Name)   Type  
Dependencies (FID’s)   List Price   Pricing Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R25

                  Portfolio       Product Configuration or Feature Description  
Delivery     Segment   FID   (Feature Name)   Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R25

                          Portfolio       Product Configuration or Feature
Description   Delivery             Segment   FID   (Feature Name)   Type  
Dependencies (FID’s)   List Price   Pricing Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R26.0 & 26.01

              Portfolio       Product Configuration or Feature Description    
Segment   FID   (Feature Name)   Delivery Type  
[***]
  [***]   [***]   [***]
 
           
 
           
 
           
 
           
 
           
 
           
 
           

EVDO Optional Features in R26.0 & 26.01

                      Portfolio       Product Configuration or Feature
Description           Segment   FID   (Feature Name)   Delivery Type   Pricing
Unit    
[***]
  [***]   [***]   [***]     [***]  
 
                   
 
                   
 
                   

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R27.0 &27.01

                                  Portfolio       Product Configuration or
Feature Description                         Segment   FID   (Feature Name)  
Delivery Type   Dependencies (FID’s)                  
[***]
  [***]   [***]   [***]   [***]                
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               
 
                               

EVDO Optional Features in R27.0 & 27.01

                          Portfolio       Product Configuration or Feature
Description   Delivery       Planning   Pricing Segment   FID   (Feature Name)  
Type   Dependencies (FID’s)   Price   Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 1
EVDO Standard Features in R28

                  Portfolio       Product Configuration or Feature Description  
      Segment   FID   (Feature Name)   Delivery Type   Dependencies (FID’s)  
[***]
  [***]   [***]   [***]   [***]
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

EVDO Optional Features in R28

                          Portfolio       Product Configuration or Feature
Description   Delivery       Planning   Pricing Segment   FID   (Feature Name)  
Type   Dependencies (FID’s)   Price   Unit  
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 2
EVDO Aggregation Router — [***]

                          Hardware     Description   Order Code   Quantity  
[***]
    [***]     [***]   [***]   [***]
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 2
EVDO Aggregation Router — [***]

                          Hardware     Description   Order Code   Quantity  
[***]
    [***]     [***]   [***]   [***]
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Layer 2 Switch for EVDO — [***]

                          Hardware     Description   Order Code   Quantity  
[***]
    [***]     [***]   [***]   [***]
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 